 BETANCES HEALTH UNITBetancesHealthUnit,Inc.andBetancesHealthUnit StaffAssociation.Case 2-CA-1762830 March 1987DECISION AND ORDERBy CHAIRMAN DOTsoN AND MEMBERSBABSON AND STEPHENSOn 13 January 1983 Administrative Law JudgeRaymond P. Green issued the attached decision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 as modified, and to adopt the recom-mended Order, as modified.1.The amended complaint alleges, inter alia, thatthe Respondent violated Section 8(a)(3) of the Actby issuing employee Betty Gonzalez a writtenwarning on 8 October 1980 because of her unionactivities.The judge found that the RespondentissuedGonzalez this warning because she had at-tended a meeting held on 7 October 1980 at theNational Health Service Corps at which the Feder-al employees assigned to the Respondent were re-minded that they were not entitled to engage instrike activity. The judge also found that Gonzalezobtained permission from the Respondent's medicaldirector to go to the meeting and that she had at-tended in her capacity as a member of the employees' Staff Association in order to counsel or assistthe Federal employees. The judge, however, con-cluded that these Federal employees were not em-ployees within the meaning of the Act and there-fore that Gonzalez' activity was not protected con-certed activity as she was not acting in concertwith individuals defined as "employees" within the1The General Counsel and the Respondent have excepted to some ofthe judge's credibility findings. The Board's established policy is not tooverrule an administrative law judge's credibility resolutionsunless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd.188 F 2d 362 (3d Cit. 1951). We have carefully examined the record andfind no basis for reversing the,findings, except as discussed herein.2Our decisions inRes-Care, Inc—280 NLRB 1670 (1986), and LongStretch Youth Home,280 NLRB 678 (1986), clarified the principles underwhich the Board may, in exercising its discretion,,decline to assert juris-diction over an employer because of its relationship to an entity exemptfrom our jurisdiction. Here, however, there were no exceptions to thejudge's finding that the Board' should assert jurisdiction over the Re-spondent.Thus we need not pass on the discretionary jurisdictional-issuein this case See, e.g.,Gateway Motor Lodge,222 NLRB 851 (1976).Member Stephens finds, on the present record, that statutory jurisdic-tion exists, and in view of the Respondent's failure toraiseany issue ofdiscietionary jurisdiction, he finds it unnecessary to review this case. Seehis opinion, concurring and dissenting, inRes-Care— Inc.,'supra283 NLRB No. 5936,9meaning of the Act. Accordingly, he dismissed thisportion of the amended complaint.We agree with the judge's dismissal of this com-plaint allegation. In doing so, however, we rely onthe following. The record shows that Gonzalezsought permission to attend the meeting from theRespondent's medical director, Dr. Salomon,3 whosupervisedGonzalez with respect to her medicalduties, rather than from Margaret Joyiens, the Re-spondent's executive secretary, who supervised herregarding administrative and personnelmatters.Further, the record shows that Dr. Salomon alsotold Gonzalez to speak to Joyiens regarding, her re-quest to attend the meeting, which Gonzalez didnot do. The Respondent issued Gonzalez a writtendisciplinary warning because, as stated in the warn-ing, she failed to follow procedures for requestingleave.Accordingly, we find that the Respondentdid not violate the Act when it issued Gonzalez thewarning.We find no evidence that Gonzalez'warning was related to her union activities. Ac-cordingly,' we shall dismiss this allegation of thecomplaint.2.The amended complaint also alleges that theRespondent violated Section 8(a)(3) of the Actwhen it discharged, and thereafter refused to rein-state,employeeBurns.The record shows thatBurns wasdischarged following the Respondent'sdecision to close the Health Connection (a.. clinicaffiliatedwith the Respondent and at- which Burnswas ' employed) due to a lack of funding. Notingthat the Health Connection had been closed due tolegitimate,economic considerations, the judgefound that Burn's discharge did not violate theAct. The judge also rejected the General Counsel'scontention that the Respondent further violated theAct when it failed and refused to reinstate Burns.In support of this contention, the General Counselpresented testimony from Burns regarding remarksmade to her by the Respondent's project director,Ramos. According to Burns on 30 September' 1980,she received a letter informing her that the HealthConnection program had been, suspended due tolack of funding, that her position there had beenretrenched, and that she was terminated, effective 2October 1980. At the time she received the letter;Ramos told her that he felt ",betrayed" by the em-ployees' walkout4 and that if she "didn't participate3 The name of the Respondent's medical director appears as Dr. "Solo-mon" in the judge's decision The correct spelling as based on the record,including her signature,appears to be "Salomon "'' The record shows that on 27 August 1980 the Respondent's employ-ees held a meeting to discuss their concerns over working conditions andthat Burns, then on sick leave, attended the meeting over Ramos' strenu-ous objectionsThe employees thereafter formed the Staff Associationand presented their demands regarding working conditions to the,Re-Continued 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwith the other .workers in .:. whatwas going onthatwhen they reopened the Health Connectionthat [she] could come back." The judge found thatalthough Ramos did not specificallydeny makingthis statement,Burns'testimony was "too highlyimprobable" to be credited in light of evidence thatthe decision to close the Health Connection was ofa permanent nature.Thus, he found no violation.As demonstrated above, the judge did not basehis findings on his observations of thewitnesses'demeanor or conduct at the- hearing. Rather, hebased hisfindings on his assessmentof the inherentimprobability that the statement Burns attributed toRamos was made,The Board has held that, in con-trast to evaluating demeanor, or the conduct of awitness,the judgeis in nobetter position than theBoard to assessinherent probabilities of testimony,and that the,Boardis not bound by credibility de-terminationsbased on suchassessments.5Here, -wefind that the fact the Respondent knew the decisionto close the Health Connection was permanentdoes not preclude a finding thatRamos told Burnsthat if she did not participate in employee unionactivity, she could be rehired when the HealthConnection reopened.- We note thatBurns' testimo-ny stands uncontradicted in the record and furtherthatRamos wasinvolved in both employee Zayerz'unlawful discharge, which occurred prior to thisincident involving Burns, and in employee Garcia'sunlawful discharge, which occurred approximately8 days after Ramos' commentto Burns.In light ofthe above, and contrary to the judge, we creditBurns' testimony on this point and further find thatthe statement violated Section 8(a)(1).6 As there isno evidence, however, that the Health Connectionever, reopened, there can be no unlawful refusal toreinstateBurns to that facility, or to offer her rein-statementthere as alleged in the complaint- and, ac-cordingly, we dismiss this complaint allegation re-garding Burns.3.Finally, the amended complaint alleges thatthe Respondent violated Section 8(a)(3) when ' itdischarged employee Pacheco forengaging in astrike on .27 October 1980. The judge, however,found that the strike on 27 October was unprotect-ed .because the employee Staff Association, whichthe judge had found to be a labor organization, hadspondent on 3 September. On 9 September employee Zayerz was formal-ly notified that he was being terminated.The employees' walkout, in pro-test of his discharge,took place on10 September.5KelcoRoofing, 268 NLRB 456 (1983).6Although this statement was not alleged as an independent 8(a)(1) al-legation,we finditproperly beforeus as it is sufficiently related to thecomplaint allegation regarding the Respondent's discharge and failure toreinstateor tooffer to reinstate Bums. We also find thatthismatter wasfully and fairly litigated at the hearing, particularly where the recordshows that the statement was made coincident with Burns' discharge.Photo-Sonics,Inc.,254 NLRB 567 fn.2 (1981).-failed to ,give the Respondent 10 days' notice of itsintent to strike as required by Section -8(g). of theAct. He further found that the proximatecause ofthe strike, i.e., the transfer of the Federal employ-ees,was notan unfair labor practice; that the earli-er discharge of employees Gonzalez, Feliciano, andMorales was also not an unfair labor practice;danthat the unfair labor "practice which he had foundhere and which occurred prior to the strike, i.e.,the discharge of, employee Garcia, did not consti-tute such a "serious or flagrant" unfair labor prac-tice to excuse the Staff Association's failure totender the requisite notice.We agree that Pacheco's discharge was lawfulbut do so for the followingreason.We find thatthe strike was not an unfair labor practice strikeand we agree with the judge that the failure togive the 8(g) notice made- it an, unprotected strike.With regard to the nature of the strike, as thejudge noted, the evidence shows that the decisionto strike on 27 October was initially prompted bythe transfer of Federal employees on 24 Octoberand was possibly reinforced by the discharges ofemployees Gonzalez, Feliciano, and Morales on thesamedate.In agreementwith the judge, however,we have not found these transfers or discharges tobe unlawful. Further, there is no evidence-to estab-lish a causal relationship between the unfair laborpractices that we have found (i.e., the discharges ofGarcia and Zayerz,7 and the 8(a)(1) statements toBurns) andthe employees' decision to go on strikeon 27 October. On this basis, we find -that the strikewas an economic strike for which the employeeStaffAssociation failed to give the proper 8(g)notice and thus the Respondent= did not violate theAct when it 'discharged Pacheco forengaging inthe strike.AMENDED CONCLUSIONS OF LAWInsert the following as Conclusion of Law 5 andrenumber the remaining conclusions of law accord-ingly."5.The statement to Burns that if she did notparticipate in the Staff Association's activities, shecould be rehired when the Health Connection re-opened constituted a violation of Section 8(aX'1),-ofthe Act."ORDERThe National Labor Relations Board adopts therecommended, Order of the administrative law7The judge inadvertently erred in stating that he had found that onlyone unfair labor practice (i.e., the discharge of employee Garcia) had oc-curred before the 27 October strike The judge had also found the dis-charge of Zayerz in September to be unlawful. BETANCES HEALTH UNITjudge as modified below and orders that the Re-spondent,Betances Health Unit, Inc., New York,New York,itsofficers,agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1.Insert the following as paragraph 1(b) and re-letter the remaining pargraph."(b) Telling employees that if they did not par-ticipate in Staff Association,activities,they couldbe rehired when the facility at which they hadbeen previously employed reopened."2. Substitute the following for paragraph 2(c)."(c)Remove from its files any reference to thedischarges of William Zayerz on 9 September 1980and of Martin Garcia on 9 October 1980, andnotify them in writing that this has been done, andthat evidence thereof shall not be used as a basisfor personnel actions against them."3.Substitute the attached notice for that of theadministrative law judge.CHAIRMANDOTSON,dissenting.Iwould remand this proceeding for further con-sideration of whether the Board has jurisdictionover theRespondent.SeeRes-Care,Inc.,280NLRB 670(1986),andLong Stretch Youth Home,280 NLRB 678 (1986).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.Section 7 of the Actgives employees theserights.To organizeTo form, join, or assist any unionTo bargain collectively'through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOTdischargeemployeesbecause oftheirmembership or activities on behalf of Be-tances,HealthUnit Staff Association or any otherlabor organization.WE WILL NOT `tell employees that if they do notparticipate in Staff Association activities they couldbe rehired when the facility,atwhich they werepreviouslyemployed reopened.371WE WILL NOTin any like or related mannerinterferewith, restrain,or coerceyou inthe exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILL offerMartin Garcia full and immediatereinstatement to his former position of employmentor, if that position no longer exists, to a substantial-ly equivalent position,without prejudice to his se-niority or other rights and privileges previously en-joyed,and make him and William Zayerz wholefor any loss ofpay theymay have suffered byreason of the discrimination against them,with in-terest.WE WILL remove from our files any referencesto the discharges of William Zayerz on 9 Septem-ber 1980 and Martin Garcia on 9 October 1980,and notify them,in writing,that this has been doneand that evidence thereof shall not be used as abasis for future personnel actions against them.BETANCES HEALTH UNIT, INC.David E LeachIII,Esq.,for the General Counsel.Martin Schaum,Esq.,of Mineola,New York, for the Re-spondent.DECISIONSTATEMENT OF THE CASERAYMOND P.GREEN,AdministrativeLaw Judge. Thiscase was heard by me on 9 days duringApril and May1982.The charge in this proceeding was filed on Octo-ber 31, 1980,and a complaint thereon was issued by theRegionalDirector for Region2 on April 30, 1981.Thereafter,an amended`complaint was issued on May20, 1981,and a further amendment was made during thehearing. The issues are:1.Whetherthe Respondent is an employer within themeaning of Section 2(2), (6), and (7) of the Act, orwhether jurisdiction should not be asserted because of itsrelationshipwiththeFederalGovernment under theU.S.PublicHealth Service and the National HealthService Corps.Both of the named institutions are divi-sions of the United States Department of Health andHuman Services,formerly partof the U.S.Departmentof Health, Education, and Welfare.2.Whetherthe Betances Health Unit Staff Association,which wasformed onAugust 27,1980, is a labor organi-zation within the meaning of Section2(5) tof the Act.3.Whetherpursuantto a type of "poll" taken at ameeting on September 3, 1980,the Respondent becameaware of the Staff Associations"majority status so as torequire it to recognize and bargain with the Associationas the exclusive collective-bargaining representative ofcertain of its employees in separate units of professionaland nonprofessional employees.4.Whether,on September 3, 1980,at the aforesaidmeeting, the Respondent gave' the impression that the 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunionand protected concerted activities of its employeeswere being, kept under surveillance.5.Whether, at the aforesaid meeting of September 3,1980, the Respondents unlawfully notified its employeeWilliam Zayerz that his employment was beingterminat-ed because of his activities on behalf of the Staff Asso-ciation.Alsoat issue iswhether Zayerz was an employeeof Respondent or an independent contractor, and wheth-er his subsequent discharge on September 9, 1980, violat-ed Section 8(a)(3) of the Act.6,_Whether about October 1, 1980, the Respondent un-lawfully laid off Jini Tannenhouse, Anna Burns, and Dr.Alan Berkman because of their union and protected con-certed activities.The General Counsel alternatively al-leges that these layoffs were unlawful because they weremade without prior notice to and bargaining with theStaffAssociation.Additionally, there is an issue aboutwhether Dr."Berkman was an-employee or an independ-ent contractor.7.Whether on October 8 and 9, 1980, the Respondentissued a disciplinary warning to Betty Gonzalez and dis-charged Martin Garcia because of their union and pro-tected concerted activities.8.Whether about October 22, 1980, the Respondentunlawfully caused the. Federal Government to transfercertain Federal employees from the facility of Betancesbecause of their union and protected concerted activities.The employees in question are Dr,. Patricia Solomon,PatriciaGleaton, and Ana Paez. Concerning this allega-tion, it is noted that the three individuals involved wereFederalGovernment employees who were assigned towork at the Respondent. It also is noted that there is nodoubt that regarding Patricia Gleaton and Ana Paez theRespondent sought their transfers because they partici-pated in, strikes and walkouts on September 10 and Octo-ber 1, 1,980.With respect to Dr. Solomon, the evidenceindicates that the Respondent sought her transfer becauseitbelieved that she supported the strike of October 1,1980.Dr. Solomon, during that period of time, was partof the management of Betances.9.Whether the discharges of Betty Gonzalez, NancyFeliciano, and Elva Morales, about October 24 and 25,1980, violated Section 8(a)(1) and, (3) of the Act.10..Whether the Respondent violated Section 8(a)(1)and (3) of the Act when it discharged Deborah Pachecoabout November. 1, 1980. In this respect, it is not disput-ed that Pacheco was discharged, at least in part, becauseshe participated in a strike that commenced on October27, 1980. However, as it is conceded that no 8(g) noticeswere given, there is,an issueabout whether her dischargewas therefore privileged.11.Whether the Respondent violated Section 8(a)(1)and (5) of the Act when it temporarily closed its facilityfrom mid-November 1980 to January 26, 1981, withoutfirst having given notice to and affording the Staff Asso-ciation an opportunity to bargain about that decision.Based,on the entire record in this proceeding, includ-ingmy observation of the demeanor of the witnesses,and after considering the briefs filed by counsel, I makethe followingFINDINGS OF FACTI.JURISDICTIONThe-Betances Health Unit, Inc, is a not-for-profit NewYork corporation which operates a health clinic on Man-hattan's lower east side. The services involved includediagnosis,consultation, and the prescriptions of treatmentincludingmedication.Care is administered by varioustypes of health' care professionals including physicians,physician's assistants,and nurse practitioners. Basically,the facility 'is a subsidized group medical office andwould qualify as a health-related facility within themeaning of Section 2(14) of the Act.Annually, .the Respondent derives " gross revenues inexcess of $250,000 and purchases -goods and materialsvalued in excess of $5000 directly, from points locatedouside the State of New York.The Respondent's operations originated in 1968 as ahealthproject sponsored by the JudsonMemorialChurch to handle the health problems of -a transientyouth population located in Greenwich Village. At thattime, the project was completely funded by privategrants.By 1970, however, the project's administratorstook it over from the church and established a healthscreening facility. (E.g., it offered tests for the detectionof tuberculosis and other diseases). By 1973, a corpora-tion was formed and, thereafter, the Employer changedfrom a screening facility to a primary care provider thatcould perform medical treatmentas well as diagnosis. Inlate 1977,Betancesapplied for a Federal grant underSection 330 of the Public Service Health Act and such agrant was given in 1978. From that point on, about 60percent of the money revenues received by Betanceshave come from the Federal Government. The remain-ing money came either from private grants, direct patientpayment,medicare and medicaid reimbursements, orfrom insurance held by its patients. Additionally, a sub-stantial portion of Betances' medical staff have ^ been em-ployees of the Federal Government who have been as-signed, cost free, to Betances. In 1980 the value of suchservices was in excess of $100,000.1As a recipient of Federal money, a variety of condi-tions and controls were placed on Betances by the PublicHealth Service. First, the project director of Betances (inthis case Paul Ramos), must be approved by the Govern-ment. Second, pursuant to statute, the board of directorsmust be composed of persons who are representative ofthe community served. Third, the ,entire budget for Be-tances is subject to approval by the Government, whichcan and has set conditions on the amount of staff to behired and the types of people to be empl9yed.2 Regard-1Under the relevant statute, the National Health Service Corps.,which employs these individuals, is supposed to be reimbursed for itsservicesHowever, it is possible for a facility like Betances to receive awaiver of such payments: In short,Betanceshas been alloted three tofour health care professionals and has not had to pay for their services.2 For example, in the grant for the period from July 1, 1981, to May31, 1982, the following conditions were placedon Betances:(1)The two outreach workers shall be deleted from,the budget(2) All vacantpositionsincluding the internist position may not befilledwithout priorRegionaloffice approval.Continued BETANCES HEALTH UNITing the budget, Passer,the director of the division ofhealth services delivery (a part of the U.S. Public HealthServices), testified that theGovernment "looks verycritically at staff levels when we review an application.If, for example, we see too many people in one category,or if salaries are too high, or "[they] left out an importantdisciplinewhich we feel is necessary,, we discuss with[the] project.We ask for explanations as to why theyneed for example, four medicalassistants,and why theyneed four doctors if productivity is at such a level." Healso testified that "if we grant money . . . our job is tomoniter through [a] project officer, to see that they arecarrying out the program .... They provide us withsemi-annual reports as to whether they are productive,cost effective . . . we have the right, if we suspect prob-lenns, or on request of the granter, to go in and monitorthe project on site and try to correcta situation."In addition to the above, the Federal Government re-quires, as a condition of a grant, that health projects,after 2 or 3 years of operation, meet certain Federallymandated productivity levels. -Basically these are that thefacility's physicians are required to average 4200 medicalencounters per year and that nonphysician providers(i.e.,physician assistants and nurse practitioners), are toaverage 2100 medical encounters per year. As will beshown below, if the grantee does not come up to theseminimumproductivity levels, the Government will firstreduce the amount of the 'next year's grant request andmay thereafter refuse to grant any money at all. Obvi-ously, in the case of a health unit that is dependent onFederal money for most of its income, the failure to re-ceive a yearly grant would almost certainly be fatal to itsexistence.Further, as a result of the somewhat unique situationat Betances, its medical director, Dr. Patricia Solomon,happened to be an employee of the National HealthService Corps. That is, although she had been employeddirectly by Betances prior to 1978, when Betancesbecame eligible for assignees from that agency, Dr. Solo-mon became an employee of the National Health ServiceCorps, As medical director, Dr. Solomon was responsi-ble for all of the medical services provided 'and super-vised the staff that provided such services, whether theywere employees of Betances or employees of the FederalGovernment. Also as medical director, Dr. Solomon waspart of Betances' management team that consisted of her-self,Paul Ramos, and Wanda Evans.'As part of the man-agementgroup, she assisted in the formulation of thebudget,was involved in policy making, and attendedregular meetingsof management.Although it appears thatit is not usualfor a medicaldirector at these types -of facilities to be a Governmentemployee, this was the case -at Betances.Accordingly,Dr. Solomon, as medical director, was responsible notonly to Betances but was also responsible to her superi-ors in the Federal Government.(3)No, personnel identified in this budget may beusedto provideservices in any satellite or mobile facility ...(4) The progress of the project will be evaluated for continuationpurposes on January 1, 1982 and June 30, 1981.If Betancesfails tobe in full compliance by December 21, 1981 the projectwill not becontinued.373Notwithstanding the above, there are facts that wouldmitigate against a conclusionthat Betances was totallyunder the control of the Federal Government. Althoughthe Government reviewed Betances' proposed budgets, itdid not as a practical matter tell Betances whatsalariesor fringe benefits it should pay to its employees, provid-ed that suchsalaries andbenefits fell within broadly ac-ceptable parameters. Second, although the Governmentappointed a project officer to monitor Betances' activi-ties, the day-to-day operations were left to Respondent'sown management. Third; although the Federal Govern-ment was vitally concerned with Betances' productivitylevels, it nevertheless did not require Betances to takeany specific action to deal with this problem and left itssolution toBetances'management.(Unfortunately, Be-tances never did solve the ,problem and ultimately lostthe Federal grants.) Fourth, althoughBetances'medicaldirector,Dr. Solomon, was also a Federal employee, theevidence indicates that this was a matter of happen-stance, and that insofar as she functioned as part of man-agement, that role was, in reality, neither monitored norsupervised by her superiors in the Federal Government.Thus,as a personhaving two hats, it nevertheless seemsthatDr. Solomon did not play her management rolewhile wearing her Federal Government hat. Fifth, al-though the board of directors were required to be repre-sentative of the community, there is no evidence thatthey acted' under the control or influence of, the FederalGovernment. Finally, apart from those employees whowere employed by the Federal Government (the, NHSCassignees), there is no evidence to suggest that the Feder-alGovernment was involved in Betances' labor or per-sonnel relationsvis-a-vis its own staff.3-Section 2(2) of the Act exempts from Board jurisdic-tion"the United States or any wholly owned Govern-ment corporation, or, any Federal Reserve Bank, or anyState or political subdivision thereof." As a private cor-poration, the Board would normally assert jurisdictionover a health facility such as Betances assuming that itmet the appropriate monetary standards established bythe'Board. The problem here,,however, is whether juris-diction should be precluded because of Betances' connec-tion with the Federal Government, which by any defini-tion cannot be described as insignificant.4InNationalTransportationService,240NLRB 565(1979), a Board majority spelled out its test for determin-ing whether jurisdiction should be asserted or denied incases whenthe entity in question has ties to an institutionthat would be exempt under Section 2(2) of the Act. TheBoard stated:We see no need to examine the relationship betweenan employer and an exempt entity for which it per-forms services for some abstract "intimate connec-1,Although not dispositive, the evidence shows that a number of otherhealth facilities that are Sec. 330 grantees maintain collective-bargainingrelationships with labor organizations that represent certain of their em-ployees.4 As Betances' connection is with the Federal Government rather thana state government,it cannot be argued that Betances should Ibe consid-ered as a State political subdivision.Radio Free Europe,262 NLRB 549(1982). 374DECISIONSOF THE NATIONAL LABORRELATIONS BOARDtion" which has no bearing on the employer's abili-ty to bargain effectively with a labor organizationas representative of its employees and which re-quires a meticulous and, in our view, superfluousanalysis of the facts in order to ascertain whether inthe Board's opinion the employer's service are es-sential to the' purposes of the exempt entity, univer-sally recognized as a government function, statutori-ly mandated or non-commercial in nature.Accordingly, we conclude that the "right of con-trol" test provides a more objective, precise, anddefinitive standard for determining discretionary ju-risdictional issues than the "intimate connection",test.As to the application of the "right of control" test, theBoard made it plain that what it was concerned with -was"whether the nonexempt employer retains sufficient con-trol over its employees' terms and conditions of employ-ment so as to be capable of effective bargaining with theemployees' representative."A recent case,Youth Guidance' Center,263 NLRB 549(1982),will serve to illustrate the application of theBoard's right-of-control test in circumstances very simi-lar to those in the present case. InYouthGuidanceCenter,the employer was a private nonprofit corporationthat operated ' a center that provided outpatient mentalhealth services, including diagnosis, treatment, consulta-tion, and educational services. Among the persons whoprovided these services were psychologists, psychiatrists,social workers,nurses,and teachers. Approximately one-third of its budget came from the Department of MentalHealth of Massachusetts, the remainder coming from pa-tientpayments, third-party insurance,medicaid, andsmall private donations. In operating the clinic the centeremployed its own employees, but additionally the Com-monwealth of Massachusetts assigned various state em-ployees to work,'at the Center, including certain supervi-sory and managerial personnel. As the Board concludedthat the employer nevertheless "controlled" the labor re-lations vis-a-vis its own employees, it held that the pres-ence of state employees at the Center in' supervisory andmanagerial roles, was not sufficient to warrant withhold-ing jurisdiction. In this regard the Board stated, interaliasIn these circumstances, we conclude that the As-sociation has not ceded control of its employeesmerely because some supervisors are employees ofthe Commonwealth inasmuch as these supervisorsapply only Association-determined policy to Asso-ciation employees, and thus are acting in this regardas Supervisors for the Association. Nor is the Asso-ciation's control of its employees lessened becauseDMH [Department of Mental Health] makes sitevisits to the Center, and the Association files peri-odic reports or quality assurance evaluations towhich DMH is entitled as a contracting agency.Consequently, such contracts do not constitute ef-fective participation or day-to-day supervision ofthe Association's employees.In view ofNational Transportation Service,supra, andYouth Guidance Center,supra, it is my opinion that Be-tances would meet the Board's right-of-control test forasserting jurisdiction.As there is no dispute about thefact that Betances meets the monetary standards for as-serting jurisdiction over similar entities,5 it therefore isconcluded that Betances is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act. It also is concluded thatBetancesisa health-related facility within the meaning of Section 2(14) of theAct.6IL THE LABOR ORGANIZATION INVOLVEDThe second issue presented is whether the BetancesHealth Unit Staff Association (Staff Association) is- alabor organization within the meaning of Section 2(5) ofthe Act. This question is of course a foundation issue re-garding the 8(a)(5) allegation. It also is relevant to theissue of the discharge of Deborah Pacheco who was dis-charged about October 27, 1981, because of her partici-pation in a strike that concededly was not preceded bythe notices required by labor organizations pursuant toSection 8(g) of the Act.7To the extent that it may be said that an organizationcame into existence, this occurred on August 27, 1980.As noted below, on this date certain employees of Be-tances met at the home of employee William Zayerz. Atthismeeting, there were nine employees in, attendance,plus Federal employees Ana - Paez and Patricia Gleatonand former employee Milagros Sanchez. It was estab-lished that the employees present decided to call them-selves, collectively, the Staff Association and that theyelected a grievance -committee. Also, a set of demandswere discussed for presentation to Betances on Septem-ber 3.The evidence shows that the Staff Association present-ed initial demands to management on September 3 and5 See YouthGuidance Center,supra.6 Subsequent to the close of the hearing, I was advised by the GeneralCounsel that on July 7, 1982, Betances was notified by the Public HealthService that no further grants would be made or given after October 31,1982. I do not know whathas since transpired.7 If the Staff Association is not a labor organization, it would be asimple matter to conclude that the discharge of Pacheco was violative pofSec. 8(axl) of the Act.However, Sec. 8(g) provides thatA labor organization before engaging in any'strike, picketing, orother concerted refusal to work at any health care institution shall,not less than ten days prior to such action, notify the institution inwriting and the Federal Mediation and Conciliation Service of thatintention,except in the case of bargaining for an initial agreementfollowing certification or recognition the notice required by this sub-section shall not be given until the expiration of the period specifiedin clause (B) of the last sentence of Section 8(d) of this Act Thenotice , shall state the date and time that such action will commence.The notice, once given, may be extended by the written agreementof both parties.Sec. 8(d) of the Act providesin pertinent part:Any employee who engages in a strike within any notice periodspecified in this subsection, or who engages in any stake within theappropriate period specifiedin subsection(g) of this section, shalllose his statusas anemployee of the employer engaged in the par-ticular labor, dispute, for the purposes of sections 8, 9, and 10 of theAct [Sections 158,159, and 160 of this title], but such loss of status'for such employee shall terminate if and when he is reemployed bysuch employer. BETANCES HEALTH UNITpresented revised demands on September 11. Among thedemands was one calling for recognition of the grievancecommittee described above.Subsequent to September 3, the group held a furtherelection to replace certain people who originally wereelected to the grievance committee. Also the grievancecommittee met with the Respondent on September 10 re-garding the discharge of William Zayerz. It also engagedin strikes in furtherance of various of its demands,Apart from the above, the evidence establishes that theStaff Association never had a constitution or bylaws,never kept minute's 'of itsmeetings,and never filed anyreports with either the Federal or State Departments ofLabor. It had no formal membership as such, as noperson ' ever executedanytype of document evincingtheirmembership in the organization or their desire tohave it represent them for collective-bargaining pur-poses.Also no dues or initiation fees were paid by anyindividual, and apart from those people who were elect-ed to the grievance committee, no persons were electedto or occupied any officer positions in the organization.Indeed, no formal structure of any type existed.Section 2(5) of the Act defines a "labor organization"as follows:The term"labor organization"means any organi-zation of any kind,or any agency or employee rep-resentation committee or plan, in which employeesparticipate andwhich exists for the purpose, inwhole or in part, of dealing with employers con-cerning grievances,labor disputes,wages, rates ofpay, hours of employment,or conditions of work.Although not having any formal structure,it seems tome that the Staff Association was nevertheless an organi-zation of a kind.,In this regard, the Board has held that"formal structure or organization is not an essential req-uisite for fording a labor organization."Columbia TransitCorp.,237NLRB 1196 (1978);ButlerMfg Co.,167NLRB308 (1967).It also is evident that employees haveparticipated in this organization.Regarding its purpose,it is clear from the two sets of demands issued to theEmployer and its actions since August 27, that the StaffAssociation has existed for a purpose of representing em-ployees concerning grievances—labor,disputes,or condi-tions of work.That such purposes have not come to frui-tion would not,bar a conclusion that it was a labor orga-nization.Litton Business Systems,199 NLRB354 (1972).'Nor barring such a conclusion is the fact that it neverfiled documentswith theDepartment of Labor, such fil-ings being relevant only when and if the Staff Associa-tion'becomes the collective-bargaining representative ofRespondent's employees.Comet Rice Mills,195NLRB671,674 (1972).In view of theabove,it is concluded that the Staff As-sociation was a labor organization within the meaning ofSection2(5) of the Act.III.THE OPERATIVE FACES375A. BackgroundAs noted above, a majority of the Employer's incomeisderived from the Federal Government. In the springof 1980, Betances was notified by the Public HealthService that the full amount of its grant applicationwould not be given. The amount granted was $325,000as compared to $318,500 granted the previous year,However, the amount requested for the period from June1, 1980, to May 31, 1981, was in excess of $450,000 andit appears that the principal reason for not granting thefull amount requested was that the.Public Health Servicewas not satisfied with the productivity of Betances. Asnoted above, Betances, pursuant to the Federal guide-lines,was required to have a minimum of 4200 medicalencounters per year per physician and 2100 medical en-counters per year per midlevel practitioner. Accordingto Benard Passer, it was his opinion that Betances hadserious problems relating to productivity and cost per pa-tient encounter.He testified that the physicians at Be-tances were less than minimally productive and - that tosolve the problem, Betances either had to reduce thenumber of physicians or to increase the number of pa-tients coming to the Center. Arthur Fernandez, the Fed-eralGovernment's project officer for Betances, testifiedthat during the summer of 1980 there was serious consid-eration by his superiors for terminating all future grantsto Betances because of the productivity situation.As a result of the bad news, Paul Ramos held a meet-ing with the staff in May 1980 to discuss the budget situ-ation and the productivity problems. At this meeting theemployees were notified of the budget and productivitysituation, but were told that it was not anticipated thatanyone would be laid off. Also, the employees wereurged to canvass the community to get community lob-bying for additional money from the Government. In amemorandum to employees dated May 27, 1980, Ramosstated, inter aliasMost of you are also aware that Betances submit-ted an application for funding of our third year program on March 1, 1980. We requested $452,000from the UHI for the FMP and $251,000 for themedical component. The total operating budget is$703,000. The remainder of the funds are generatedby earned income (patient fees, Medicare and Med-icaid, etc.) and private grants. I am happy to reportthat both applications have been approved andfunded.The NHSC will continue funding of ourfour practitioners at the level _ requested by Be-tances.What I amnot, happyto report is that whiletheUHI application was approved (and recom-mended by an HEW Objective Review Committeefor funding at the level requested) the final grantaward will be $325,000 which is $127,000 less thanwhat we need to operate Betances. In fact, thefunds cannot even pay for the cur ent staffing pat-tern and other costs such as rent, supplies,' equip-ment, telephone, etc. 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThismemorandum is not intended to alarmanyone, staff or patients.It is the conviction of usall to fulfill our committment to serve the peoplewith the best medical/social care we can. I am toldthat the actual level of 'funding is determined byseveralconsiderations includingthe amount ofmonies available and the number of programs re-quested.One other consideration is the productivityof the Unit (number of patients we serve) and its ac-curate reporting.The funding problem,though presently serious, isnot one that we cannot overcome. However, if amajor reorganization of those problem areas doesnot correct the deficiency, the results are potentiallydevastating to staff and patients alike.Betances,unlike most other health programs,does not have adeficit(and never has in its 10 year history), hasnever had a payless pay day and has never laid offstaff because of lack of funds. I'm determined not tolet this-happen now either.I'm sure you share thisdetermination and the notion that tolerance, coop-eration and the participation of us all is essential.It is possible that midway through the programyear we can receive a supplemental grant whichcan relieve the pressure but this is determined byseveral factors.They include an increase in patientvolume,patient fee and Medicaid/Medicare collec-tions, as well as an efficient management informa-tion system and its accurate reporting. This is thearea that is the most deficient, thus the first order ofbusinessis to deal with,this problem.The entire.program and its procedures,includingmedical, clerical and administrative functions mustbe closely re-examined. This process will take placein several phases and will begin immediately. Thiswill be explained and discussed in detail in a subse-quent memo. As far as funding from the privatesector is concerned, there is additional good news.Since September, 1979, four private foundations(thePublicWelfareFoundation,Booth FerrisFoundation, PBP Foundation and Surdua Founda-tion)have awarded grants to Betances as the resultof proposals submitted to them.Betances has re-ceived a total' of $63,500 to date. The money will beused toward administrative costs, patient care andespecially for the Health Connection, which has his-torically suffered greater funding hardships than the'Practice.If it's any consolation to us all, it will be interest-ing to note that our funding problem is minor com-pared to that of most health programs, like commu-nity health centers and other UHI's that are alsofunded by the Feds. One center in the Bronx had tolay off over 30 staff workers because of decliningpatient enrollment and management problems. Stillothers have such huge deficits that they have had todefault on their debts in order to maintain oper-ations; thus losing their credibility in the purchasingcommunity (which is always disastrous to the sol-vency of an agency). Betances, however, does nothave to worry about a present deficit and it enjoysAAA credit rating in the financial community.It therefore is apparent that notwithstanding Ramo'sexpression of guarded optimism to his employees in May1980,itwas increasingly evident,in light of Arthur Fer-nandez' testimony,that Betances stood at the brink of ex-tinction.In the early part of the summer of 1980, an employeenamed Milagros Sanchez was discharged at a separate fa-cilityof the Employer called the Health Connection.,,Although the reason for her discharge is not relevant tothis case,itdoes-appear to have generated a degree ofunease among some of the employees.Also, her dis-charge resulted in a series of anonymous letters, which,among other things, accused the administration of nepo-tism and"corrupt" practices.These letters also com-plained about "arbitrary firings" and the lack of a griev-ance committee or procedure at Betances.One of the let-terswas particularly accusatory of Roni Ramos,the wifeof Paul Ramos,who worked at the Health Connection asa registered nurse. Ramos chose not toreplyto these let-ters that were issuedby "Les Comitte To End WorkerAbuse."Also during the summer of 1980, the- managementcommittee consisting of Paul Ramos,Wanda Evans, andDr. Solomon, held a number of meetings to deal with thebudget and productivity problems. According to WandaEvans, it was the opinion of management,at that time,that the current staffing level could be maintained underthe existing grant9 if no salary increases were given andassuming that other sources of money(i.e.,medicare,medicaid, third-party payments, and direct patient pay-ments), met the projected levels set forth in the proposedbudget. Thus, according to Evans, it was the consensusto defer making any hard decisions and to hope that Be-tances' request for a supplemental grant of $127,000would be approved. According to Dr. Solomon (one oftheGeneral Counsel's principal witnesses), there alsowas discussion during the summer among the manage-ment group to the effect that if push came to shove, theHealth Connection should be closed, that' Zayerz' jobwas expendable,10 and that of any practitioners had tobe let go, then the ones selected for layoff would bethosenotpaid by the Federal Government (i.e., Dr.Berkman and Jini Tanneshouse). Notwithstanding thefact that major decisions were deferred,the evidencedoes show that certain procedures were tightened upduring the summer', especially in an attempt to controlexcessive absenteeism and tardiness.8The Health Connection was a satellite facility located in a settlementhouse and was set up to provide certain health and welfare educationservices for adolescents.9Evans testified that the request for $450,000 was in part to hire addi-tional staff and purchase new equipment10Zayerz concedes that during the summer of 1980, Ramos suggestedthat as Zayerz had obtained a Masters of Social Work,he should applyto the National Health Service Corps so that he could be paid by theGovernment rather than by Betances Zayerz also conceded that inAugust 1980, Ramos told him that there soon might not be funds avail-able for his position BETANCES HEALTH UNITB. Formation of the Staff Association and itsDemandsOn August 27, 1980, the staff decided to hold a meet-ing to discuss the situation at the Health Connection in-cluding the discharge of Milagros Sanchez. It appearsthat this meeting was also called, in part, to discuss someof the allegations contained in the anonymous letters.Anna Burns wasinvited to attend becauseshe was em-ployed at the location. (Burns was,however, absent formuch of July and August because, as she put it, she hadbroken a finger on her left hand and she suffered painafter it had been set.) WhenBurns cameto the meeting,Paul Ramos came into the room and strenuously object-ed to her presence. When the meeting broke up soonthereafter, a number of the employees went to Zayerz'home, where they decided to form a Staff Associationand a grievance committee. According to Betty Gonza-lez, the individuals who participated in this second meet-ingwere herself,WilliamZayerz,Nancy Feliciano,Anna Burns, Lisa Garcia, Ann Rosado, Elba Gonzalez,Dr. Alan Berkman, Jini Tannenhouse, and former em-ployee Milagros Sanchez. Ms. Gonzalez testified that inaddition to forming the Staff Association, a grievancecommittee was elected and a set of, demands were draft-ed for presentation to Betances on September 3, 1980.In connection with the above, it is noted that no em-ployees signed any kind of document evincing theirmembership in the Staff Association or evincing theirintent to have the Staff Association represent them forcollective-bargaining purposes.C. The Meeting of September 3, 1980Normally,general meetingsare held in the first weekof every month. Except for a few people who wereabsent on this day (Martin Garcia, Dr. Berkman, andAnna Burns), the entire staff and administration of Be-tanceswas present. Also present were Board MembersDaniel Gonzalez and Bertrum Beck.. During the meeting,either or both Beck or Ramos said that they heard that aset of demands was going to be presented. At, this point,Deborah Pacheco read the demands that were as fol-lows:We the staff demand that Paul Ramos and allother administrators at Betances begin to treat eachand everyone of us with respect, dignity and con-sideration.The outrageousmanner inwhich PaulRamos acted towards our co-worker Ann Burns onthe afternoon of August 27 was not an isolated inci-dent.On numerous occasions Paul Ramos and/orother administrators have subjected staff tosimilarverbal abuse and/or intimidation. This and otherforms of harrassment must cease now.We the staff demand that our co-workers: AnnBurns,Milagros Sanchez and Andres Rosadoll beimmediately reinstated, and a public apology bemade to each individual and Milagros Sanchez re-ceive back pay retroactive to the day of her unjust11 It appears that Anna Burns, as of September 3, 1980, was on suspen-sion It also appears that Andres Rosado had resigned in August.377firing.We the staff believe that these firings wereunjust and without recourse, and were motivated inan effort by Paul Ramos to protect Roni ShermanRamos, the catalyst which led to this chain ofevents.We further believe that Rani ShermanRamos' presence at Betances is a conflict o F interest.We the staff demand that Roni Sherman Ramosno longer be employed at Betances. We the staff be-lieve that Roni Sherman Ramos has been responsi-ble for much of the turmoil and injustice at Be-tances and that these injustices are a direct result ofher presence at Betances.We the staff demand the recognition of ourGrievance Committee. The unjustfirings and nega-tive situations that have been created and allowedto flourish by the administration necessitated thestaff to act in its own behalf. As such we haveelected ,a committee composed of workers who willact in our behalfas liaisonbetween administrationand staff.Betancesisa federally funded programand as such all funding information is a matter ofpublic record, yet staff workers never know whatthe real situation is with the budget. The inconsist-encies of the administration regarding hiring prac-tices,raises,startingsalaries,evaluations, payroll,personnel and other policies which have causedworkers concern must be investigated by the Griev-ance Committee with the power to rectify all dis-crepancies.After the demands were read by Pacheco, BertrumBeck asked if the staff supported the demands. One ofthe employees, Grace Butler, said that she did not sup-port them, whereupon Becksaidthat everyone Who sup-ported the demands should stand up. At this point Wil-liam Zayerz objected and asked if immunity would begranted to those employees who supported the demands.Beck said yes. Zayerz then suggested that instead of indi-cating support for the demands by standing, those per-sonswho opposed' the demands should stand, Beckagreed and the "vote" was taken, in which those em-ployees who' were not in favor of the groups of demandsstood up. According to Betty Gonzalez, of the peoplepresent, 13 stood up and 8 remained seated.1 a No tallywas made and the vote was not broken down so as toseparate which ofthe demands the people supported andwhich they did not. Also, the entire group, as a group,was asked to indicate their support or opposition to thedemands and no distinctions were made between profes-sional and nonprofessional employees or between super-visors and employees. Additionally, the Federal Govern-ment employees participated in the "vote."12According to Gonzalez, the standees were Paul Ramos, RoniRamos, Wanda Evans, Norita Zayas, Dr. Solomon, Paul Rivers, Marga-ret Joyiens, Carmen Altus, Grace Butler, Judy Studer, Lisa Garcia,Alloto Reyes, and Dr. Peter Alpert. She testified that those who re-mained seated were herself, Nancy Feliciano, Ana Paez (a Federal em-ployee),Jmi Tannenhouse, Patricia Gleaton (a Federal employee),Andrea Rosado, William Zayerz, Deborah Pacheco, and Elba Morales.As noted above, it appears that Dr. Berkman, Anna. Burns, and MartinGarcia were not present 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlso at the meeting on September 3, 1980,Ramos, atsome point after Zayerz spoke,told Zayerz that therewas no more money for his position and that he there-fore would no longer be employed.D. Events Between September 4 and 11:the Dischargeof William Zayyerz,,the Strike of September 10, andthe StaffAssociation's Revised Demands'Employee Martin Garcia testified that on September 4,Paul Ramos visited his home.He states that Ramos toldhim that he should watch his step, that Ramos hadhelped him in the past,and that Garcia should not goagainst him. Garcia states that he told Ramos that al-though he liked Ramos, he also liked the employees, andcould not see Ramos doing bad things because thatwould.not be right.According to Garcia,Ramos re-sponded by saying,"If that's what you want." (Ramosdid not controvert Garcia's testimony.)On September 5 a group of the employees again metin the building where Zayerz lived and discussed theirnext step.At this meeting,Garcia was elected to be onthe grievancecommittee.Itwas also decided that astrikewould take place unless Zayerz'termination wasretracted.On September 9 Zayerz was formally notified that hewas being let go.According to Zayerz,Ramos told himthat there were no funds for his position and that hecould not have Zayerz working because he was not loyalto Ramos.Zayerz states that Ramos told him that if Be-tances received more funds,he was not going to givethem to someone who was disloyal. (It is possible, how-ever,that Ramos'statement of disloyalty centered on thedemand that Ramos'wife be terminated.)This conversa-tion was not denied by Ramos.At this point,Zayerz washanded a letter by Ramos that read:This is to inform youthat,effectiveWednesday,September 10, 1980,your employment at Betancesis terminated. The reason for this unfortunate deci-sion is simply that Betances is no longer in a' posi-tion to meet your fee as consultant.This past June we discussed the fact that yourfield placement from the School of Social Work atStonybrook was over-in May.I then informed youthat Betances had been underfunded by the Federalgovernment and, therefore,would not be able toemploy you full time.Thus,your tenure could notbe guaranteed beyond September 1, 1980.We ver-bally agreed that you'would remain at Betances as aconsultant in community relations until the begin-ning of September.In the interim,you would becompleting application to the National Health Serv-ice Corps for an assignment here.Had you been ac-cepted into the Corps and placed at Betances, theywould have picked up the costs of your full timepay, as in the case of our practitioners. While wehad hoped this would happen, unfortunately thingsdid not work out.I have been in contract with the NHSC and theyinformed me that they do not have your applicationon file.Since you stated you in fact have submittedan application,I strongly suggest you follow up onthis.The fact remains, however, thatBetances isunable to continue the present arrangement for thereasons given herein.While your status here has been that of consult-ant, as such you are not entitled to separation pay.However, in recognition of your past service andcommittment to the organization, -Betances will payyou through September 18, 1980.While I cannot make any specific committment atthis time, if you look into the National Health Serv-ice Corps situation, we will give it every consider-ation when the time comes.With respect to the contents of the above letter, I haveindicated above at footnote 10, that Zayerz has concededthat during the summer, Ramos had told him that theremight not be enough money for his position and thatRamos suggested that'Zayerz make an application foremployment with the National Health Services Corps.He denies, however, that he had been specifically told byRamos that his employment would end in September.On'the morning of September 10, a group of employ-ees met with Paul Ramos. The employees involved wereDr. Berkman,Ana Paez,Betty Gonzalez,Martin Garcia,and Nancy Feliciano.Dr. Berkman acted as their spokes-man. According to Dr.Berkman,when the group askedfor the reinstatement of Zayerz,Ramos said that he hadbeen "retrenched" for economic reasons, and that thishad been pending for some time. Dr. Berkman states thathe reminded Ramos of the latter's assurances in May tothe effect that there were not going to be any cutbacksdespite the funding level. According to Dr. Berkman, thediscussion became heated, whereupon Ramos said thatZayerz had betrayed him, that Ramos had taken Zayerzinwhen Zayerz needed a job, that Zayerz has- been tohis home, and that Zayerz was stabbing him in the back.When asked if Zayerz could at least be reinstated untilthe board of directors met, Ramos said no. At this point,according to Dr. Berkman,he told Ramos that the em-ployees were going to strike and Ramos said that theycould not do that. At the conclusion of the meeting,some of the employees went on strike. Included in thestrikerswere Federal employees Ana Paez and PatriciaGleaton.13During the September 10 walkout, Danny Gonzalez, amember of the board, met with the strikersin an' attemptto mediate the problem and get the people back to work.As a result of these meetings, it was agreed that Zayerzwould be reinstated pending a meeting of the board ofdirectors to be held on September 15. In considerationthereof, the strikers agreed to return to work. On Sep-tember 11 all the strikers returned to work, includingZayerz. However, on September 10, Betances had con-13The other persons who participated in the September 10 walkoutwere Betty Gonzalez,Nancy Feliciano,Elba Morales, Elba Gonzalez,Deborah Pacheco, Jini Tannenhouse,JoseLuces, and Dr. Berkman.Needless to say, employees of the Federal Government are prohibitedfrom engaging in strikesPostalWorkers Y.Postal Service,110 LRRM 2704(9th Cir.1982). 5 U.S.C. § 7311. BETANCES HEALTH UNITtacted the National Health Services Corps to register acomplaint about the participation in the strike by Federalemployees Paez and Gleaton.According to Zayerz, when he returned to work onSeptember 11, he had another conversation with Ramos.He testified that Ramos said,"You can'tdo this to meand get away with it."Zayerz also states that during thisconversation Ramos'accused him of being responsible forthe anonymous letters previously described.Zayerzdenied that this was so.On September 11 the Staff Association revised its de-mands preparatory to the board of director's meeting tobe held on September 15. The revised demands read asfollows:We are taking worker-community control anddemand the following:1.Recognition of our Grievance Committee2.The immediate termination of Roni Ramosfrom Betances and the Health Connection.3.The reinstatement of the workers MilagrosSanchez andAndresRosado.144.The immediate removal of Paul Rivers andthat job be opened up and posted in the community.5.The breaking up of the Administrative familyclick.6.Opening up the Board to truly reflect ourCommunity.Grievance Committee Members:Martin GarciaAlan BerkmanBetty GonzalezAna PaezNancy FelicianoAlternates:Billy ZayerzDebbie PachecoE. Events on September 15: Meeting Between Board ofDirectors and Employee Group; Letter DenyingRequest for a Supplemental GrantOn September 15 the board of directors of Betances,along with Paul Ramos,met with a committee of em-ployees,whose spokesman was Dr. Berkman.At thismeeting,Dr. Berkman asked for the reinstatement of Mi-lagros Sanchez and William Zayerz.He also set forth theposition of the Staff Association that Roni Ramos shouldbe fired because of her alleged "destructive and divisive"role at the center.15At one point during the meeting,Ramos became angry and called Dr. Berkman an ob-scene name.Ramos was calmed down by Beck. In re-sponse to the Staff Association's demands set forth14 As noted above, MilagrosSanchez had beendischarged early in thesummer of 1980. Andres Rosado,who workedat the Health Connectionhall, resigned before the Staff Association was formedIt is of some interest, although perhapsnot relevant, that thereviseddemands track the demands made in the anonymous letters distributed inJulyand August 1980. '15 It is notclear froththis recordwhetherRoni Ramos was a supervi-sor as defined in Sec. 2(11) of the Act379above, Board Member Gonzalez read a written docu-ment that stated,inter alia:The Board is, of course,cognizant of the recentdifficultiesat Betancesand wants to do everythingin its power to resolve those problems which gaverise to the current situation.Failing to radically im-prove the situation immediately may well result inthe loss of Betances to the community.The Boardknows it does not have to remind the staff howfragile a structure is one that depends in these timesentirely on federal funds withan occasional grantfrom a foundation... .In respect to your demand that the grievancecommittee be recognized, we are basically sympa-thetic and will recognize a grievance committee. Inorder to move in this direction, we, of course, needto know,how the grievance committee is to be se-lected and whom it represents.We're sure you canappreciate the difference between the function of agrievance committee that might be representative ofa portion of the staff and the function of a commit-tee which represents the whole staff. We know youcan appreciate the difference between a grievancecommittee that may be composed of persons whoselect themselves and a grievance committee select-ed by the entire staff.In summary,we will recog-nize a grievance committee that represents all staffexcludingExecutive'Director,MedicalDirectorand Fiscal Officer. The rights and responsibilities ofsuch a committee can only be determined afterthere is greater clarity concerning the mode of elec-tion or selection and discussions between the Com-mittee and the Board.In respect to the staff demand that the Board betruly reflective of the community, we are also re-sponsive.An examination of the roster of the cur-rent Board will demonstrate that practically all ofthe members are representative of the community.There are only three persons who do not fall withinthat category and they are all former residents ofthe community. Our major source of funds sets upspecific requirements concerning the composition ofthe Board and we are in full compliance with thoserequirements.At the propertime our NominatingCommittee will 'be glad-to entertain any suggestionsof individuals who might be interested in serving onthe Board.The Board regrets that the staff demands singleout Ms. Roni S. Ramos as a particular target. TheBoard is deeply appreciativeof theenormous con-tribution which Ms. Ramos has made to the evolu-tion of Betances through the years, long before itwas even possible to employ many of the peoplewho are now working atBetances.The Boardwould view the loss to Betances of Ms. Ramos'services as a major loss. Therefore,the Board willnot accede to the staffs demand that Ms. Ramos beterminated as an employee at Betances. 380DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn respect to Mr. Paul Rivers, the Board is un-willing to accede to the staff demand. Mr. Rivers isemployed as a consultant in order that he may usehis special skills and talents in the interest of Be-tances . . . . Management is held responsible notonly by the Board but by the sources of funds for acertain level of performance. This accountabilitymust be accompanied by certain prerogatives.Amongst these prerogatives is the right to hire forpositions without tenure and for limited periods oftime individuals who will work as consultants. Anypermanent position will be posted for staff and com-munity to apply.In regard to Milagros Sanchez, the Board under-stands that management terminated Ms. Sanchez'semployment because of questions of work perform-ance. The staff believes that Ms. Sanchez was arbi-trarily and unfairly dismissed . . . . Since one ofthe major tasks required of Ms. Sanchez was cleri-cal skills as defined by the program needs, theBoard proposes that if Sanchez wishes there be anobjective, evaluation of Ms. Sanchez's clerical skills.There are clerical tests readily available and clericalskills can be objectively, measured. If Ms. Sanchez'sskills are at a level appropriate .for the position sheheld, then the Board would propose a settlementwhich would be based on the premises, that there isnot sufficient evidence to support management'scontention. If, on the other hand, Ms. Sanchez'sskills are found to be below the level required, itwould be necessary to conclude that Ms. Sanchez isnotable to perform within the job require-ments... .With respect to Mr. William Zayerz and the clin-icalstaff walkout of September 10, 1980 the Boardrecognizes that the job action was a direct result ofMr. Zayerz's termination at Betances as a fieldplacement.We have reviewed managements ration-ale (as stated in the letter of termination) for suchtermination as well as the operating budget for thecurrent fiscal year. The Board agrees with manage-ment, that there are insufficient funds to maintainMr. Zayerz on the payroll beyond September 18,1980. Thus, Mr. Zayerz's notice of termination stillstands.Staff is expected to be at their jobs on -time per-forming their assigned duties. Any, action on thepart of any staff which stops or hinders the safefunctioning of Betances will be considered by theBoard of Directors and management as an automat-ic resignation on the part, of that staff person. Fur-thermore, it-should be understood that any NationalHealth Service Corps designee who participates inany action that stops, prevents. or hinders the safeoperation of Betances will be,immediately reportedto the Regional 'Office for disciplinary action.Also,, on September 15, the Federal Government offi-cially denied Betances' requests for supplemental funds.In a letter to Betances, Arthur Fernandez wrote:Iwish to express my thanks to you and your stafffor your kind attention during my visit 'to Betances,'September 4th.-I thought it would be appropriate for me-to out-line my concerns-related to your project so that youmay use , them as a guide for the next BudgetPeriod.As you know, your total budget request, was for$452,206 and you were awarded only $325,000. Aswe discussed at Kerhonkson, we had hoped to re-store the additional funds, but quite frankly we havetrouble justifying additional funds.Consequently,we don't believe that we will be able to restorevery much of the $127,000 difference.Betances' Application, was reviewed by regionaloffice staff and was found to be heavy on personnel.The BCRR for the last reporting period revealedthat your productivity was actually low. Physicianencounters, for example, were annualized to2213and the minimum normal rate is 4200.This resulted in a high cost per encounter of$44.21. [T]he maximum norm for that is $24.00.In addition, your administrative cost are running21% while the norm is 16%.As you know, these program indicators are thebasis for our central office to allocate funds to theregions. The region has established policy to moni-tor these closely in order to save as much of ourfunding levels as we can. 16F. The Terminationof Dr.Berkman,Anna Burns;and Jini TannenhouseAccording to Wanda Evans,the September 15 letterfrom Fernandez promoted a series of managerial meet-ings to deal with the funding and productivity problems.She credibly testified that in light of the Government'srejection of the supplemental grant, decisions no longercould be deferred.According to Evans, although it hadbeen hoped,during the spring and summer-of 1980, thatno cutbacks in personnel would be needed, it nowbecame evident that the projected income from medi-care,third-party payment,and other sources was notmeeting expectations.117Evans testified that,in view ofthe above,several decisions were made in mid-Septem-ber as follows: (1) To close the Health Connection,where Anna Burns worked;(2) to terminate Judy Stat-ler;18' (3) to not renew a consulting contract` with PaulRivers;19 and(4) to terminate the services'of Dr. Berk-16As noted above, Fernandez testified that during thesummer of1980, there was talk within his agency to cut off all funds to Betances.He testified that he personally opposed such a drastic action. According-ly, the letter to Betances of September 15 was, in reality,' a sort of victo-ry on his behalf to keep Betances funded. Unfortunately,as it turned out,his victory was shorthved.11 Evans' testimony regarding the income received by Betances duringthis period of time was based on records that were present in the hearingroom and that were available to the General Counsel. ' -19 Judy Statler had been retained to'work on private grants. It washoped that she would generate revenues in excess of her earnings.19 Paul Rivers had been retained during the summer of `1980 on a con-sultingline to do some work in relation to the Health Connection BETANCES HEALTH UNITman and Jini Tannenhouse.Regarding the decision toterminate Dr. Berkman and Tannenhouse,Evans testifiedthat this was intended to resolve two problems at thesame: time.First,to save money and, second,to increaseproductivity.As testified to by Passer,the Federal Gov-ernment was very concerned by the failure of Betancesto meet the Government'sminimal productivity require-ments.To resolve that problem, Passer stated that itcould be accomplished in two ways:one by increasingthe number of patients seen by the existing patient pro-viders or, alternatively,by reducing the number of suchproviders and spreading the existing patient load amongthe remainder.Concerning the choice of Dr.Berkmanand Tannenhouse,the record shows that at this timethere were six patient providers,four of9whom were em-ployed by the Federal Government and therefore werecost free as far as Betances was concerned.Inasmuch asBetances paid Dr.Berkman and Tannenhouse from its,own funds,their selection for termination is hardly sur-prising.Indeed any other choice would have been in-comprehensible.RegardingAnna Burns, the GeneralCounsel seemingly conceded that her layoff was due toeconomic factors because she worked at the Health Con-nection where operations were terminated.He, however,claims a violation in that Ramos allegedly conditionedher reemployment on her abandonment of union activi-ties. In this connection,Burns testified that on October 1,Ramos told her that he felt betrayed by the walkout andthat if she had not participated in the walkout,she wouldcome back to work when the Health Connection re-opened. The Health Connection,however,was never re-opened.On September 26 Judy Statler's services were termi-nated.20 Also, by letters dated September 30, Dr. Berk-man, Jini Tannenhouse,and Anna Burns were terminat-ed.2 1At the same time, the ' Health Connection waselosed,22 and Roni Ramos ceased working for the Re-ispondent.In mid-October,River's contract expired anditwas not renewed.G. The "Sickout" of October 2, Discharge of MartinGarcia,Warning to Betty Gonzalez, and Transfer ofFederal EmployeesIn face of the layoffs of Dr. Berkman, Jini Tannen-house, and Anna Burns, ,members of the Staff Associa-tion decided to have a "sickout" on October 2. This sick-out,which lasted 1 day, was participated in by PatriciaGleaton and Ana Paez. Dr. Solomon did not appear atwork on that date, although it appears that the mainreason was because she did not feel well. (She was preg-20JudyStatler was not involved in any way with the other employeesin terms of the Staff Association or its demands. The General Counsel,does not allege that her termination was violativeof the Act.21Regarding Dr. Berkman,he agreed with Ramos that he would stayon for an additional 2 weeks to help Dr. Peter Albert take over his pa-tients.Dr. Alpert, who was also a NHSC assignee,came to Betancesduring August. Later, Dr. Berkman terminated his arrangement becausehe objected to certain things said by Ramos in a community bulletin22 The General Counsel does not allege that the decision to close theHealth Connection was discriminatorily motivated. Therefore, I can onlyconclude that he concedes that its closing was caused by economic con-siderations.381nant at the time.) As in the prior walkout, the Staff As-sociation did not give Respondent any advance notice.As a result of the sickout and the participation in it byNational Health Service Corps assignees, Betances noti-fied the Government of the event and a meeting was ar-ranged on October 7 at 26 Federal Plaza. Betty Gonza-lez appeared at the meeting and her presence was object-ed to by PaulRamos. She was,however,allowed toremain. (Gonzalez had received permission to take timeoff to go to this meeting from Dr. Solomon.) The princi-pal purpose of the meeting was to remind the Federalemployees that it was against the law for them to engagein strikes or work stoppages. On the following day, Gon-zalez was given a warning because of her absence fromwork on October 7.On October 9 Martin Garcia was fired. The reasongiven to him was because of his latenesses and absences.There is, in fact, no doubt that by any normal standard,Garcia's absence and latenesses were excessive.23 On theother hand, Evans conceded that excessive absences andlatenesseswere not uncommon at Betances and therecord shows that other employees (such as CarmenAltus), had bad records and did not lose their jobs.At some point in mid-October, Paul Ramos publisheda community bulletin `so asto explain, from his point ofview, the recent events at Betances. In part, this read asfollows:Betancesisnow facing a very difficult time.There are people who are out to destroyBetancesand all it stands for. Most of these people are notfrom this community. Most of them are in fact priv-ileged individuals who can easily find high payingjobs anywhere they wish. These people say they donot want to hurt Betances. -Do not believe them.They already closed down the clinic for one dayand threatened to do worse.Betances is not the first place .this has happened.It has happened in other poor communities whereorganizationslikeBetanceswere, or almost were,totally destroyed. The path of destruction is alwaysthe 'same. This is the way they ' do it. This is theway they are trying to do it atBetances.23 In a decisionby an administrative law judge of the New York StateDepartment-ofLabor,Martin Garcia's claim for unemploymentbenefitswas denied.After an evidentiaryhearingthe judgestated:Claimant was less than an exemplary, employeehavingbeen on pro-bation two times in1979 and received two unfavorable evaluations.By July1980, claimantimproved his performance and had recentlyreceiveda favorableperformancerating.Nonetheless,from July1980, until his termination,claimantspunctuality becameintolerable.Although warned repeatedly,claimant was late inexcess of 20 timesduringhis last threemonths of employment,including thelast twodays priorto his termination.ClaimantM. G [Martin Garcia],had an abominable attendancerecord.He was warned on numerous occasions.During the Lastthree months of his employment, he was lateon more than20 sepa-rate occasions.Claimant's contention thathe was late because of aworkrelatedinjury orother excuses,are not persuasive.An employ-ee is expectedto work the scheduleof hours setby the employerand not set his own hoursof work. The evidenceisoverwhelmingthat thisclaimant did nothave compelling reasons forfailure tocomply with the employer's attendance rules.His termination there-fore, resulted frommisconductfor whichunemployment insurancebenefits may not be paid. 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA few disgruntled staff members use the rest ofthe staff to create problems between the staff andthe administration.They try tocreate an atmos-phere that will lead to a takeover of the administra-tion by the supporters of this very small clique ofworkers.Their ultimate goal is to get their hands onthemoney that the organization has, so they canuse it for their own purposes.Betances had been trying to deal with this prob-lem for months.Betances is responsible to the feder-algovernment because that'swhere it gets themoney to operate and Betances is accountable toYOU-thecommunity -becauseYOUarewho weserve.Because of the problems these people havecreated,the federal government is not going to giveBetances the money Betances needs.Now Betances had to let some workers go be-cause there isn't enough money to pay them and theadolescent program, the Health Connection, hasbeen suspended idefmitely because of lack of funds.On the Lower East Side we need more moneyand more services-not less.Betances hasdutifullyserved this community and its people for over tenyears.The destruction of our programs, all of ourprograms,can only happen if we let it.Don't let this evil outside influence destroy whattook a group of dedicated people ten years to build!Show your support-tell your friends!H. The Discharges of Gonzalez, Morales, Feliciano,and PachecoAccording to Deborah Pacheco, about October 17 or18, she had a conversationwithMaintenance SupervisorEladio,Reyes, wherein she stated that she had heard thatBetty Gonzalez was going to be fired, and asked if thatwas true. She testified that he said yes, and asked howshe had found out. Reyes was not called as a witness bythe Respondent, as it appears that he was not in thecountry at the time of the trial.On October 23 another meeting was held at the officesof the National Health Service Corps. At this meeting,Dr. Patricia Solomon, Ana Paez, and Patricia Gleatonwere told by the NHSC that they should accept transfersout of Betances or face formal charges against them forparticipating in the foregoing strikes. The three individ-uals accepted the ultimatum and thereupon ceased work-ing at Betances.Also on October 23 or 24, after becoming aware of thetransfers, certain of the employees at Betances decided tocall a strike on Monday,October 27.However,no 8(g)notices were given.On October 24 a series of events occurred at the facili-ty that led to the discharges of Betty Gonzalez, ElvaMorales, and Nancy Feliciano. First of all, as Dr. Solo-mon had been transferred,Dr. Peter Alpertwas desig-nated as the medical director. Also, on October 24, hewas the only practitioner at the facility who was treatingpatients, and was therefore faced with a large influx ofpatients who had appointments with the transferred prac-titioners.24 In connection with the events of that day,Dr. Alpert testified that in early afternoon, he needed toreach Pacheco so that she could come to the laboratoryto draw blood from a patient.He states that he'asked thereceptionist,Elva Morales,to page Pacheco,whereuponMorales said, "If you want her, get her yourself." Dr.Alpert states that he also asked the other receptionist,Nancy Feliciano, to page Pacheco, and that she too re-fused.Morales concedes that although it was part of herjob to page people when necessary, she refused Dr. Al-pert's request. Dr. Alpert wrote a memorandum to PaulRamos that day regarding Morales.This was as follows:Thismorning I was looking for Debbie andcouldn't find her. I asked Elva 'to please pageDebbie and she refused. At first she just sat there,then she said "if you want her, page her yourself,it'snot myjob." I feel that this type of behaviorwarrants your attention.Dr.Alpert testified that later in the afternoon, heasked Betty Gonzalez to prepare a patient he was aboutto examine and that she refused.25 He states that she toldhim that he should prepare'the patient himself. Gonzalezconcedes that prepping patients was part of her job (infact her principal function), and that she refused Dr. Al-pert's order. Her excuse was that she was too busy at thetime, deciding which patients- should be seen and whichshould be sent home.According to Dr. Alpert, later that afternoon, heheard Betty Gonzalez telling patients that he was respon-sible for the transfers of Gleaton, 'Paez, and Solomon andthat Alpertwas a lousydoctor.He statesthat when hewent back to his office he found an unrolled condom onhis desk and that when he showed this to Danny Gonza-lez, the three employees, Gonzalez, Morales, and Feli-ciano, laughed at him.He also states that during thatday, former employee Zayerz dame into the center andannounced that a car outside was on fire.Dr. 'Alpertstates that he went outside to look at his car, saw noth-ing, and that when he returned,the employees againlaughed at him. In this connection, Zayerz testified thatthis did not happen on October 24, but that asimilar in-cident did occur in September.Dr. Alpert testified that faced with the above incidentsitbecame clear to him that the three employees wereacting in concert to sabotage' his authority. He thereuponwrote another memorandum to Paul Ramos and WandaEvans, and orally advised them that either they be dis-charged, or that he would leave. The memorandumreads as follows:The current turmoil at Betances have made all ofus quite anxious and tense. It has been difficult toexamine patients properly-or render proper care.This afternoon, Elva refused to page Debbie (as Ihave stated in a previous memo). Later in the day24 On October24Dr. Solomon was at the facility,but was not seeingpatients.25 Preparing a patient involves obtaining the patient's chart and takinghis or her height, weight, blood pressure, etc. BETANCES HEALTH UNIT383while we were all discussing the currentstate df offairs at Betances,the argument became heated andElva started calling me a "prick"and a "scum bag."Both Betty and Nancy supported Elva's actions. Afew minutes later, I went back to my office andfound an envelope on my desk with my name on it.Inside was an unrolled condom.I-do not know forcertainwho put it there,but the handwriting ap-peared to be Elva's and when confronted with itthey all laughed.This type of behavior is childish and inexcusable.Appropriate disciplinary measure[s]must be takenimmediately.According to Wanda Evans,Dr. Alpert told her andPaul Ramos about the aforesaid incidents.She states thatDr. Alpertsaid that he was being harassed by Gonzalez,Feliciano,and Morales,that he was"fed up"and couldnot continuetowork thatway. She testified that as aconsequence of Dr. Alpert's report,she attended a meet-ing with Paul Ramos And Danny Gonzalez where theydiscussedwhat to do about these employees. Evansstates that although there was some concern about therepercussions among the remaining staff which mightresult from discharging the three employees,the unani-mous opinion was that they should be fired.In this re-spect she testified:We made PeterAlpert the Medical Director and heneeded our support....We could not continue tolet people not respect him and not listen to him be-cause we'd have no practice, there is no point inhaving the clinic if we didn't have some order. Hewas there for that order and if the people who wereunder him weren't going to listen to him they hadto be fired,there was nothing else to do,so we feltthere was no other alternative.By mailgram dated October 24,Gonzalez was notifiedof her discharge.The reasons given were(1) excessiveabsenteeism,(2) gross misconduct,and (3) insubordina-tion.By letter dated October 24, Feliciano was told ofher discharge.The reasons given were(1) excessive late-ness and absenteeism and (2) gross misconduct. By tele-gram dated October 24,Morales was notified of her dis-charge.The reasons given were (1) gross misconductand (2)insubordination.As in the case of Martin Garcia,,BettyGonzalez,Nancy Feliciano,and Elva Morales filed unemploymentclaims and a hearing was held- before an administrativelaw judge of the New York Department of Labor. Inthose cases,the judge, in denying their claims stated:Claimant,N.F. [Nancy Feliciano], worked as atelephonereceptionistfrom'September,1979through October 24, 1980,earning approximately$8,500 per annum.During the period from June1980 until her , termination on October 24, 1980,claimant had an abominable attendance record. Shewas absent on seven occasions,'four of which wereon Mondays or Fridays,and was late on 47 occa-sions.Althoughwarned, 'claimant continued toreport to work late,includingthe last two days' ofher employment.On her last day of employment,claimant sat with her co-employees,B.G. & E.M.,and undermined-the authority of the medical direc-tor by mocking at him and participating in variouspranks against him with the aid of a former employ-ee who was socializing with them on the premiseswithout the employer's authorization.Claimant, B.G. [Betty Gonzalez],worked as amedical assistant-from May, 1979 to October 24,1980,earning approximately$200 per week.Claim-ant was notified of her termination because of poorattendance,acts of misconduct and insubordination.Claimant had a poor attendance record and hadbeen warned, including having deductions madefrom her salary.Between August and Octoberclaimant remained'away from work on seven sepa-rate occasions,five of which were before or afterweekends. She was also'lateon five occasionsduring that period of time. Claimant was also in-volved in punching another person's timecard andhaving others punch her timecard when she wasout.Claimant'sjob primarily required that sherender medical assistance to the physicians. On thelast day of her employment,there were only twophysicians employed at the facility because of thereductions ordered by the Federal Government.One of those doctors, who was also the medical di-rector at the time, requested the claimant assist himin "prepping patients."Claimant did not assist thephysician in prepping patients on that day becauseshe was disgusted with the facility'smanagementand was upset with the reductions in staff.Claimant,E.M. [Elva Morales], was employed asa medical receptionist from January,1978 throughOctober 24,1980, earning approximately$9,500 perannum.Claimant was terminated because of acts oc-curring on the final day of her employment.On thatday the facility was crowded with patients becauseonly two physicians were on duty.The medical di-rector asked claimant to page the lab technicianwho was then needed by the doctor.Claimant, whowas sitting at her desk,refused the doctor's requeststating, "If you want her,do it yourself."Althoughclaimant knew that the lab technician was indis-posedin the bathroom at the time,she did notbother to so inform'the doctor.Claimant also usedvarious profanities at the doctor-Claimants,N.F., B.G.,and E.M., were all termi-nated as a result of incidents occurring on their lastday of employment, October 24, 1980. Whether ornot such terminations arose as a result of miscon-duct in connection with their employment dependson the facts as to each individual.Claimant' N.F.,had an atrocious attendance record which couldhave warranted dismissal by the employer prior tothis date.The fact that the employer did choose thisdate does not excuse her prior behavior or create awaiver on the part of the employer.Certainly 47latenesses over a five-month period warrants actionby the employer.Claimant,B.G.'s, employment also 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDterminated under conditions which would- constitutemisconduct under the UnemploymentInsuranceLaw. Her poor attendance, her misuse of timecardregulations and her insubordinate conduct in refus-ing to do her regular work for which she was beingpaid, justified the employer's action in terminatingher services. Further,claimant,E.M.'s, conduct onthat last day, also warranted her dismissal for insub-ordination to the physician medical director of theinstitution.Regardless of whether theseclaimantshad any legitimate grievances for being distressedby the reduction in staff and budgetary curtailmentby the Federal government, it certainly did notwarrant such behavior on their final day of employ-ment. By refusing to "prep patients," by refusing topageother medical personnel, by acting in concertwith a former male employee, who was present inthe facility without authorization and incited themto undermine the medical director's [authority] wascertainly anathema with rendering patient care at amedical facility. I have considered claimants' con-tention that such activity should be protected be-cause of the industrial controversy occurring at thattime and that their termination was actually pretex-tual in order to subvert their union activity. I amnot persuaded by such argument. The employer didnot contrive claimants' poor attendance nor theevents and behavior occurring on their last day ofemployment. Regardless of one'sallegiance to aunion,an employee who refuses to performreasona-ble functions as directed by the employer, cannothide behind the veil of union protection. To holdotherwise,would give more favorable protectionbecause of union activity than to employees whodid notengage inunion activities.On October 27, the Staff Association, without givingan 8(g) notice, commenced a strike againstBetances.Deborah Pacheco participated in this strike and there isno dispute that she was discharged on October 27 be-cause of her participation in the strike. Thus, by letterdated October 30, Pacheco was told:We are sorry to inform you that your position asa Laboratory Technician at Betances Health Unithas been terminated effective Monday, October 27,1980.Please be advised that this action is due to yourabsence from work in order to participate in the il-legal pickets currently demonstrating in front of thebuilding. Your activities have deterred patients fromentering the premises. As a result, the Board of Di-rectors and management of Betances feel your ac-tions constitute your immediate dismissalas an em-ployee of Betances.As you know, on September 15, 1980, the Boardof Directors of Betances responded to the demandsof staff, the last paragraph of the response states thefollowing:"Staff is expected to be at their jobs on time per-forming their assigned duties. Any action on thepart of any staff which stops or hinders the safefunctioning of Betances will be considered by theBoard of Directors and management as an auto-matic resignation on the part of that staffperson."Needless to mention we regret that you havetaken, this position with regards to the pickets butyour actions leave us no alternative.We are trulysorry that your relationship with Betances had toend this way.I.The Closing of Betances from November 17, 1980,until January 1981The record in this case also reveals that the strike thatensued on October- 27 was attended by various acts ofvandalism.For example, certain patient records werefound to bemissing,the telephonelineswere cut, andpaint was put on the building. As a result of the turmoilat the Center, Dr. Alpert left Betances in November.26Also, Betances closed down on November 17, 1980, anddid not reopen until sometime in January 1981.In connection with the vandalism, it is noted that theRespondent did not adduce evidence regarding whichemployees, if any,' were responsible.IV. ANALYSISA. The 8(a)(5) AllegationsThe General Counsel argues that there were at Be-tances two separate appropriate bargaining units, oneconsisting of physicians, physician assistants, nurse prac-titioners, and registered nurses27 and the other consistingof all service and maintenance employees.28With respect to -the 8(a)(5) allegations, the GeneralCounsel relies on the- rationale ofSullivanElectricCo.,199NLRB 809 (1972), and related cases.29 InSullivanElectric Co.,a union made a demand for recognition in asingle unit in which it had obtained executed cards desig-nating the union, as the bargaining agent from 13 of theunit's16 employees.When the employer expresseddoubts concerning the union's claimed majority, status,28 He testified that he left after being threatened by Anna Burns' hus-band.27 Consisting of Dr. Alan Berkman and Jun Tannenhouse. The Gener-alCounsel states that as Patricia Gleaton, Ana Paez, and Dr. Alpert areFederal Government employees, they would not be included in the unit.He also states that Dr. Solomon would not be included in such a unitbecause she was a supervisory employee who also wasemployed by theFederal Government.Concerning Roni Ramos, the,General Counsel,con-tends that as she is the wife of Paul Ramos, the administrator, she wouldnot have a community of interest with the unit employees even thoughshe was employed as a registered nurse.28 The General Counsel asserts that the nonprofessional unit would in-clude all service and maintenance employees(Martin Garcia),medical as-sistants(Betty and Alba Gonzalez), medical receptionists (Elva Moralesand Nancy Felciano), medical records clerks (Jose Luces), laboratorytechnicians (Deborah Pacheco), and community health workers (LisaGarcia,William Zayerz, Andres Rosado, and AnnaBurns)The GeneralCounsel would exclude from the nonprofessional unit the bookkeeper(Grace Butler), an administrative assistant (Judy Statler), the upstairs re-ceptionists(Nereids Zayas),and a researcher (Paul Rivers)Also, shetakes the position that Margaret Joyiens, and Eladio Reyes were supervi-sors within the meaning of Sec. 2(11) of the Act.29 See alsoAdams Book Co.,203 NLRB 761 (1973),Duralee Fabrics,246 NLRB 677 (1979). BETANCES HEALTH UNIT385the authorization cards were offered to the employer.Later, the employer, while distributing paychecks, askedthe employees if they had signed union cards and a ma-jority answered in the affirmative. The following day, 13employeeswent on strike in supportof theunion'sdemand for recognition.In concluding that the employerwas obligated to recognize and bargain with the union,the Board (with Member Kennedy dissenting) stated:Concededly an employer is not required by the Actto recognize and bargain with a Union wholly uponthe strength of its assertion that it represents a ma-jority of the employees involved, notwithstandingthat the Union predicates its assertion upon an ade-quate showing of signed authorization cards... .However,where as in this case,the Respondentrejects the foregoing alternative and unilaterally un-dertakes to determine the Union's majority or mi-nority status by means of a poll, under conditions ofitsown choosing, the ,Respondentondent cannot thereafterdisclaim the results simply because it finds them dis-tasteful.In my opinion the facts of this case are distinguishablefrom those inSullivan Electric Co.and the other casescited by the General Counsel. First, unlike the citedcases,the evidence establishes that no employees everexecuted any forms, cards, or other documents wherebythey evinced their interests in becoming members of orbeing represented by the Staff Association. Second, de-spite the General Counsel's assertion that the Staff Asso-ciation should be accorded bargaining rights in two sepa-rate bargaining units, the Staff Association never madesuch a demand, but rather sought recognition on behalfof virtually all persons working at Betances,in one group,including both professional and nonprofessionalemploy-ees, plus Federal Government employees.Thus the bar-gaining units that the General Counsel now seeks tocreate, after the fact, were never sought by the Staff As-sociation and are therefore substantially inconsistent withits demands.Third,while the General Counsel asserts that a bar-gaining obligation should arise out of the poll taken onSeptember 3, in response to the Staff Association's de-mands, the evidence shows that the Respondent askedthe people present at the meeting to indicate their sup-port or nonsupport forallof the demands and the pollwas not limited to the recognitional demand,As the StaffAssociation at the same time was making demands thatcertain employees be reinstated and that others be fired,it isvirtually impossible to ascertain whether those per-sons who indicated their support,by remaining'seated,were supporting all the demands, or were supportingsomebut notall the demands.30Fourth, the fact remains that when the people presentat the meeting of September 3 were asked ifthey sup-ported the demands, a majority of those present indicat-ed their opposition 'by standing up. As the Staff Associa-30 It is entirely possible, for example, that an employee remainedseated because he or she supported the demand for reinstatement but notthe demand for recognitiontion did not indicate that it was seeking recognition intwo separate bargaining units(or any particular unit forthatmatter),theRespondent was entitled to assume,based on the poll as taken,that a majority of the peopledid not support either the demand for recognition or theother demands.In this respect the "vote" was taken onthe entirety of the demands, and no effort was made tosegregate the voters by separating the professional fromthe nonprofessional employees,the regular employeesfrom the Federal Government employees,or the supervi-sory and managerial employees from the rank-and-fileemployees.In fact,theyall"voted"together and notally was made.In conclusion,it seems to me that the facts of this caseare so removed from the facts ofSullivan Electricand re-lated cases, so as to make the rationale of those cases en-tirely inapplicable.It therefore is found that the polltaken on September 3 did not impose any obligation onthe Respondent to recognize and bargain with the StaffAssociation.As suchI shall recommend the dismissal ofall of _the 8(a)(5) allegations of the comiplaint.3 tWith' re-spect to the same transaction,I shall also recommenddismissal insofar as the General Counsels allegation thatthe Respondent gave the impression of surveillance whenit stated at the September 3 meeting that itwas awarethat certain demands were going to be made.As it clear-lywas the intention of the Staff Association to makethese demands at this very meeting, ][ cannot see howthis single statement of anticipation would violate theAct.B. The Discharge of William ZayerzIt initially is noted that I reject Respondent's conten-tion that Zayerz was in September 1980 an independentcontractor.In deciding whether an individual is an em-ployee or an independent contractor,the Board uses a"right to control" test. See,e.g.,NLRB v. United Insur-ance Co.390 U.S. 254, 256 (1968). InCaribe Hilton Hotelv.NLRB,690 F.2d 318, 320 (2d Cir.1982), the courtstated:Under the common law test an employer-employeerelationship exists if the purported employer con-trols or has the right, to control both the result to beaccomplished and the "manner and means" bywhich the purported employee brings about theresult.... Factors which may be considered in de-termining employee status include: whether the pur-ported employee is engaged in a distinct occupationor business; whether the work involved is usuallydone under the employer's direction or by an unsu-pervised specialist;the skill involved; who suppliesthe instrumentalities' and place of performance; thelength of employment; the method of payment (bySi Included in the allegations dismissed are the contentions that theRespondent violated Sec.8(a)(5) by failing to bargain with the Staff As-sociation before closing the Health Connection and laying off employeesDr. Berkman,Tannenhouse, and Anna Burns. Also dismissed is the alle-gation that the Respondent failed to bargain when it did not notify orgive the Staff Association an opportunity to bargain before temporarilyclosing the facility in November 1980 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe time or by the job); whether the work is part ofthe employer's regular business and/or necessary toit;and the intent of the parties creating the relation-ship.Restatement (Second) of Agency § 220(2). Nosingle factor is determinative ... .In the present case Zayerz originally began working atBetancesas a student placement while going to college.In the spring of 1980 he obtained his Masters of SocialWork and no longer was a student placement. Neverthe-less,he continued to work at Betances doing certainprojects under the direction and supervision of PaulRamos. Although no withholdings for social security orincome taxes were made from Zayerz' earnings, and heapparentlywas paid from a "consulting" line on thebudget, this by itself does not establish that Zayerz wasan independent contractor. As it is my conclusion, basedon the record as a whole, thatBetancesthrough PaulRamos, controlled the results to be accomplished and themanner and means by which Zayerz was to bring aboutthose results, it is found that he was an employee.As noted above, the Staff Association was created onAugust 27 at the home of Zayerz. Also, at the meetingon September 3, when Respondent asked those present ifthey supported the Staff Association's demands, Zayerzraised an objection and asked- if immunity would begiven to those who supported the demands. At somepoint after the demands were ready by Deborah Pa-checo, Paul Ramos'told Zayerz, in front of the assem-blage, that funds for his position had just run out. Thus,itwas in this context that Zayerz was told that he wasbeing let go. Additionally, on September 9, when Zayerzspoke to Paul Ramos, the latter told him that there wereno funds for his position and that he would not haveZayerz working because he was not loyal to Ramos.When members of the Staff Association met with Ramoson September 10 to ask for Zayerz' reinstatement,,Ramos,whileassertingthatZayerz had been "re-trenched" for economicreasons,also said that Zayerzhad betrayed him and was "stabbing him in the back."In juxtaposition to the above, Zayerz conceded that inthe summer of 1980, and thereforebeforethe Staff Asso-ciationwas formed, he had been told by Ramos thatmoney for his position might not be available and thatZayerz ought to consider applying for a position withthe National Health ,Service Corps as that would elimi-nateRespondent's cost for his position. The evidencealso establishes that when the Federal Government didnot grant all the money requested, by Betances, therewas, in the summer of 1980, an incipient crisis as far asthe. Respondent was concerned. In this respect, Dr. Solo-mon conceded that at management meetings, held duringthe summer, it was the consensus opinion that Zayerz'job was expendable in a fiscal crunch.32Although Paul Ramos testified that the managementgroup had made its decision in the summer to terminateZayerz, the testimony of Wanda Evans indicates to the32 In Dr.Solomon's report to the National Health Service Corps, shealso stated that Zayerz had "longbeenout of favor with the project di-rector," and that this dated back a year or so in connection with Zayerz'complaint that RoniRamos was undermininghis efforts at the HealthConnection.contrary. In this regard, Evans stated that when the Fed-eral Government in May denied Betances full request forfunds, it was the opinion of the management committeeduring the spring and summer that if projected revenuesfrom other sources met projected levels, it was "hoped"that no cutbacks in personnel would have to be made.She testified, therefore, that decisions regarding person-nelwere deferred. Evans also testified that during thistime it was "hoped" that Betances' request for a supple-mental grant might be approved by the Federal Govern-ment. According to Evans, the "crunch" came, on Sep-tember 15 when Arthur Fernandez officially notified Be-tances that the supplemental grant request was not ap-proved. It was at this point, according to Evans, that ahard decision had to be made because other revenueswere not coming in as projected. Thus, according toEvans, the decisions to cut back on personnel came afterSeptember 15.In light of the above, it is my opinion that, the an-nouncement of Zayerz' discharge on September 3 wasnotmotivated by Respondent's financial situation, butratherwas motivated because Ramos was angered atZayerz' participation in and support of the Staff Associa-tion and its demands-. As Zayerz' activity in this respectisconstrued as protected concerted activity within themeaning of Section 7 of the Act, it is my belief that hisdischarge violated Section 8(a)(1) and (3) of the Act.However, it also is clear to me that Zayerz would never-theless have been let go for economic reasons either atthe same time as Judy Statler, on September 26, 1980, orat the latest, on September 30, when Dr. Berkman, JiniTannenhouse, and Anna Burns were let go for economicreasons.As the record indicated that Zayerz was paidthrough September 18, the Company's backpay-liabilityshould be, at most, for 12 days. Also, as I conclude thatthe facts show that Zayerz would have been let gowithin a short time for legitimate economic reasons, Ishall recommend that Respondent not be required tooffer him reinstatement.C. The Layoffsof Tannenhouse,Dr. Berkman, andBurnsThe record in this case indicates that when the FederalGovernment, in the spring of 1980, did not grant theentire amount requested by Betances, it was the hope ofBetances' management that its operations could continueat current staffing levels without the additional money.Nevertheless, the record also indicates that this was,indeed, only a "hope," based on the expectation that in-creases in salaries and fringe benefits would be deferredand that projected revenues from sources such as medi-care,medicaid, patient, and third-party payment wouldmeet certain expectations,'It also was established that during the spring andsummer of 1980 the Federal Government was seriouslyconsidering cutting - offallfuture grants to, Betances be-cause medical productivity, was not meeting the mini-mum level required as a condition of the grants. Thiswas made clear by the testimony of Arthur Fernandezwho stated that he had to convince his superiors to con-tinue the grants. Also, in this respect, Passer testified that BETANCES HEALTH UNIT387the productivity problem was the great concern to theFederal Government and that there were essentially twoways that Betances could solve this problem: (1) by re-ducing the number of physicians, or (2) by increasing thepatient load per physician.In addition, the evidence establishes that during thesame period of time, Betances applied for a supplementalgrant and urged the community to lobby the FederalGovernment for additional funds.In the face of the above, the management committeeof Betances (Paul Ramos, Wanda Evans, and Dr. Patri-ciaSolomon)held a series of meetings during thesummer of 1980. As testified to by Evans and Dr. Solo-mon, it was the consensus to defer any personnel deci-sions in the hope that additional money would be forth-coming from either the Federal Government or fromother sources.33 Dr. Solomon testified, however, that themanagement group did decide that if a financial crunchdid develop, then the Health Connection should beclosed (where Anna Burns and Roni Ramos worked),thatZayerz' job was expendable, and that the patientproviders not being paid by the Federal Government(Dr. Berkman and Jini Tannenhouse) would be let go.On September 15, 1980, Fernandez, on behalf of theFederal Government, notified Betances that its requestfor supplemental funds was being rejected because of thecontinued low level of productivity. It was at this point,according to the credible testimony of Evans, that harddecisions had to be made as expected revenues fromother sources were not meeting projected levels. She tes-tified that the decisions made at that time included: (1)terminating the Health Connection, (2) terminating theservices of Judy Statler, (3) terminating the services ofPaul Rivers, and (4) terminating the services of Dr.Berkman and Jini Tannenhouse. Regarding the closure oftheHealth Connection, which resulted in the termina-tions of Anna Burns and Roni Ramos, the General Coun-sel does not allege that this decision was motivated bydiscriminatory considerations.He therefore concedesthat this decision was motivated by economic consider-ations.With respect to Dr. Berkman34 and Jini Tannen-house,Evans credibly testified that their selection forlayoff was motivated by two factors. First, she testifiedthat the decision was made so as to save money. Second,she testified that in view of the productivity problem, itmade sense to eliminate two of the patient providers andto relegate the existing patient load to the other provid-ers, thereby increasing productivity. As all the other pa-tient providers (Dr. Solomon, Dr. Alpert, and Ana Paez)were employees of the Federal Government, whose sala-rieswere not being paid by Betances, the choice of Dr.Berkman and Jini Tannenhouse was therefore obvious,even though Dr. Berkman was, himself, very productive.Although there is no question but that Dr. Berkmanwas at the forefront of the Staff Association and had en-gendered Paul Ramos' anger because of his activities inthat regard, there is little doubt in my mind that the de-99 For example,Judy Statler's services were retained to write up grantproposals.She was retained on the condition that her pay would be'ex-ceeded by whatever grants she could generate.14 For the same reasons applicable to Zayerz,I find that Dr. Berkmanwas an employee of Betances, rather than an independent contractor.cision to terminate the employment of Dr. Berkman andJini Tannenhouse was the result of the financial and pro-ductivity problems that necessitated this result. I there-fore conclude that their terminations were not motivatedbecause of their protected concerted activities or activi-ties on behalf of the Staff Association. Accordingly it isconcluded that their discharges were not violative ofSection 8(a)(1) and (3) of the Act. Also, as I have al-ready concluded that Betances was not under any obliga-tion to recognize or bargain with the Staff Association, itis concluded that the Respondent did not violate Section8(a)(5) when it chose to close the Health Connection andterminate the employment of Dr. Berkman, Jini Tannen-house, and Anna Burns, without first having given theStaff Association an opportunity to bargain about thosedecisions.With respect to Anna Burns, there is no doubt that asshe worked at the Health Connection, which was closeddue to legitimate economic considerations, that her dis-charge cannot be violative of Section 8(a)(1) and (3) ofthe Act. The General Counsel postulates, however, thattheRespondent violated Section 8(a)(3)when PaulRamos told her that because of her involvement in theStaffAssociation's activities, hewould not rehire herwhen the Health Connection reopened. Although thiswas not specifically denied by Ramos, the evidence indi-cates that the decision to close the Health Connectionwas of a permanent nature,and this alleged statementthereforeseems toohighly improbable to be credited. Infact, the Health Connection was never reopened.D. Discharge of GarciaAs noted by the judge in his unemployment case,Garcia had a record of excessive absenteeism and late-ness.Moreover, he had previously been placed on proba-tion.There is, in fact, little dispute about that findings offact,which is amply supported by this record.There are, however, other facts that came to my atten-tion which may not have been known to the judge or theStateDepartment of Labor when he denied Garcia forunemployment insurance benefits.35NotwithstandingGarcia's longstandingand chronicproblem withabsences and lateness, the evidence showsthat Ramos' overlooked this problem and placed a certaindegree of trust in Garcia before September 3, 1980.Thus, Garcia was asked by Ramos; during the summer ofcation.Also, Garcia was given the key to open Betanceswhen he arrived in the morning.36After the September 3 meeting in which the Staff As-sociation made its demands, Ramos visited Garcia at hishome and warned Garcia to "watchhis step." In thisregard, he told Garcia that he had helped Garcia in thepast and that Garcia should not go against him. Garcia85 TheBoard has consistently held that decisions by judges in unemployment cases are admussable in unfair labor practices proceedings andare of some probative value. They are not, however, controlling as totheir findings of fact or conclusions of law.Western Publishing Ca,263NLRB 110 (1982).36On September 11, 1980, the key was taken away from Garcia be-cause he failed to arrive on time and other employees were locked out, 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDresponded that, although he liked Ramos, he also likedthe other employees. Ramos, in turn, told Garcia, "Ifthat'swhat you want."About September 5, Garcia was, elected to be on theStaffAssociation's grievance committee and he waspresent when that committee met withRamos on Sep-tember 10 to ask for the reinstatement of Zayerz. At theconclusion- of themeeting, ' whenRamos- refused tochange his mind about Zayerz, a 1-day strike com-menced and there is little doubt about Ramos' adversereaction to' this and the other strikes that thereafterensued. (See for example his comments in the communitybulletin referred to above.)Although the reasons given for Garcia's dischargewould be.plausible in most other circumstances, the evi-dence shows that latenessand absenteeism at Betanceswas common, indeed chronic,amongRespondent's em-ployees. It also was shown that this was generally dealtwith by docking an individual's pay. There clearly wereother employees who were often late or absent andCarmen Altus, who was absent and late a substantiallysimilar number of times as Garcia, did not lose her job.Accordingly, it is concluded that Garcia was not firedbecause of his admitted excessive absence andlatenesses,but rather because of his association with the participa-tion in the activities of the Staff Association. In this re-spect, I therefore find that his discharge violated Section8(a)(1) and (3) of the Act.E. Transfer of the Federal Employees Dr. Solomon,Paez, and Gleaton,Warning to Gonzalez on October8,1980The simple and conclusive answer to whether the Re-spondent violated,the Act when it successfully requestedthe Federal Government (i.e., the National Health Serv-ice, Corps) to transfer the Federalassigneesout of Be-tances is that these persons were neither employees ofRespondent nor employees within the meaning of theAct.'At the hearing, the General. Counsel proposed theanalogy thatin certaincircumstances the Board has heldthat the discharge of supervisors is violative of the Act,even though such supervisors are not employees as de-'fined in the Act. After the hearing closed, the Board, inParker-Robb Chevrolet,262 NLRB 402 (1982), overruledthe line of cases with which the General Counsel wasseeking to make his analogy. Therefore, it is recommend-ed that the complaint, insofar asit allegesthe illegality ofthe transfers of Dr. Solomon, Gleaton, and Paez shouldbe dismissed.With respect to the warning issued to Betty Gonzalezon October 8,'1980, it is apparent that thiswarning wasissued to her because she attendeda meeting onOctober7 at the National Health Service Corps in which theFederal assignees were reminded that they were not enti-tled toengage instrikes. It appears, therefore, that sheattended this meeting (with the permission of Dr. Solo-mon) in herrole as a memberof the Staff Association inorder to assist or counsel those persons. Nevertheless, asthe Federal employees were not and cannot be construedas employees enjoying the protection of the NationalLabor Relations Act, Gonzalez' appearance at this meet-ing cannot be said to have constituted protected concert-ed activity within the meaning of Section7 of the Act.This is so because she was not_acting'in concert with"employees"as definedin the Act. As such,it is con-cluded that this allegation of the complaint should alsobe dismissed.F. The Discharges'of Gonzalez, Feliciano, andMoralesAlthough an employer may not discharge employeesbecause of their union or protected concerted activities,the fact that employeesengage insuch actions does notgive them an impregnable shield from otherwise justifi-able discipline. Such, I think, is the case herein.Although there may be some differences about detail,the principal events of October 24, 1980, are not in seri-ous dispute. On that morning Dr. Alpert, who had justbeen 'designated as medical director, was the only medi-cal practitioner at the center, and was attempting to copewith patients who were scheduled to see not only him-self,but also-Dr. Solomon, Patricia Gleaton, and AnaPaez.At some point, he needed to see Debrorah Pa-checo, the laboratory technician, and asked the recep-tionist,Elva Morales, to page Pacheco. Instead of carry-ing outDr. Alpert's order, Morales at first ignored him,and then told him to -page Pacheco himself. As this wasa part of Morales' job, Dr. Alpert was understandablyannoyed and wrote a memorandum about this incident toPaul Ramos. Later in the day, Dr. Alpert asked BettyGonzalez to prepare a patient (her normal job) and shetold him to do it himself. Still later, Dr. Alpert found acondom on his desk and when he came out with it, thethree employees,NancyFeliciano, Betty Gonzalez, andElvaMorales, laughed at him. At still another pointduring the day, Dr. Alpert heard Ms. Gonzalez tellingpatients that he was a lousy physician who had causedthe transfer of the others. In face of these events, Dr.Alpert wrote another memorandum to Paul Ramos andWanda Evans complaining of the behavior of the threeemployees and demanding that disciplinary action betaken immediately. He also orally told management thateither they should be fired or that he would leave.37There is no question in my mind that the three em-ployees, from Dr. Alpert's and- from any objective pointof view, were involved,in a seriesof transactions de-signed to ridicule and undermine Dr. Alpert's authorityasmedical director. In short, their conduct on October24 can only be described as highly insubordinate.Although there is evidence in this record to the effectthat the Respondent, before October' 24, was thinking offiring Betty Gonzalez because of her role in the Staff As-sociation,38 the facts 'show that Gonzalez, by her con-37 In this context, an allegedstatementto Pacheco by Dr Alpert, onOctober 24, thatBetances was goingto get rid of the troublemakers doesnot imply that the Company was motivated by the-employees' union ac-tivities.88 See thetestimony of Pacheco concerning her conversation with- Su-pervisor Eladio Reyues wherein he allegedly told her, around October18, that Betty Gonzalezwas goingto be fired. BETANCES HEALTH UNIT389duct on October 24, gave the Respondentample andgood cause to discharge her. Indeed, the credible testi-mony of Wanda Evans was that to the extent that theemployees' support for the Staff Association was dis-cussed, it was mentionednot as a reasonfor discharge,but ratheras a reasonfor not taking such action. Thus,according to Evans,managementwas concerned that ifthey did discharge the three employees, this might leadto an adverse reaction by theremainingstaff and precipi-tate another strike. She testified that given the lack of re-spect shown to Dr. Alpert as medical director there wasno alternative but to discharge the three employees. Iagree, and shall recommend that these allegations of thecomplaint be dismissed.'G. Discharge of Deborah PachecoWhen the three National Health Service Corps assign-eeswere transferred out ofBetances,the employeescomprising the Staff Association decided to commence astrike on Monday, October 27, 1980. Such a strike didensue onthat date and Deborah Pacheco participated inthat strike.There is ' no dispute about the fact that shewas discharged because of her participation in the strike.The Staff Association did not, however, give the written10-day notices required by Section 8(g) of the Act. Insupport of his case, the General Counsel states:Although the undersigned strenuously agrees thatthe Association herein is a labor organization withinthe meaning of Section 2(5) it, is far from a sophisti-cated labor organization and itpossessesno affili-ation with such a labor organization. It is a looselyorganized band of employees which sought mutualaid and protection. Certainly it is not the type ofentity envisioned by Section 8(g). Further, and per-haps more compelling, is the fact that on October27, everyone in the Association, with the exceptionof Lisa Garcia, who abandoned her support for it,had been discharged. Pacheco was an employeeworking alone. Finally, there can be' no questionthat the pervasiveand insidious, pattern of unfairlabor practices committed by Respondent causedthe walk out by Pacheco and therefore no noticewas required.I agree with the General Counsel to the extent that ifthere had never existed a Staff Association, the ensuingstrike by the employees would not have required the8(g) notices.39 However, it seems to me that the GeneralCounsel is, in effect, seeking to have his cake whileeating it. On the one hand he asserts that the Staff Asso-ciation is a labor-organizationwithin the meaning of Sec-tion 2(5)'of the Act, with which the Respondent has anobligation to bargain, while asserting, on the other hand,that it is not a labor 'organizationwithin the meaning ofSection 8(g) of the Act. I can see no statutory supportfor this proposition, and the case cited by the GeneralCounsel is inapposite. InA & D Davenport, Inc.,25639 InWalker Methodist Residence,227 NLRB 1630 (1977), the Boardheld that Sec. 8(g) only applies to labor organizations and does not applyto work stoppages engaged to by unorganized employees.NLRB 463 (1981), the Board held that 8(g) notices werenot required from an employee group that was unaffili-ated with -any existing labor organization, was unstruc-tured, and was only presenting grievances. However, theBoard also concluded that the groupin questionwas nota "statutorily defined labororganization."Regarding the contention that the strike of October 27was caused by the "pervasive and insidious pattern ofunfair labor practices" the facts show that the proximatecause of the strike was the transfer' of the Federal em-ployees out of Betances that was not an unfair laborpractice.Also, to the'extent that the decision to strikemay have been reinforced by the Company's decision todischarge Betty Gonzalez, Nancy Feliciano, and ElvaMorales, I have previously concluded that such dis-charges were not violative of the Act. The, only unlawfulaction by the Respondent proceeding this strike was thedischarge of Martin Garcia on October 9. However, tothe extent that the strike may have been called to includea protest over his discharge, thisis notconsidered'by meas such a "serious" or "flagrant" unfair labor practice soas to excuse the failure to tender the proper8(g) no..tices.40The General Counsel asserts that on October 27 every..one in the Association with the exception of Lisa Garciahad been discharged. I am not sure what is intended bythis statement other than to reassert, as previouslyassert-ed, that the Employer's conductwas flagrant.Yet, ][have concluded above that most of the discharges, withexception of William Zayerz -on September 9 and MartinGarcia on October 9, were for good cause shown.In view of my agreement with the General Counselthat the Staff Association was indeed a labor organiza-tionwithin the meaning- of Section 2(5) of the Act, l[must also ' conclude that it was required to give theproper 8(g) notice prior to the` strike of October 27. As itdid not do so, and as I do not view the Employer's con-duct as being of such a serious or flagrant-nature so as to-nullify the notice requirements, I conclude that the dis-charge of Pacheco was privileged under Section 8(d) ofthe Act.H. Closing of Betances on November 17, 1980It is the General Counsel's theory that the Employerviolated Section 8(a)(5) of the Act when it temporarilyclosed its facility from November 17, 1980, to mid-Janu-ary 1981 without first having given notice to and offer-ing to bargain about, the decision with the Staff Associa-_tion.As I have concluded above that ithe Staff Associa-tionwas not entitled to bargaining rights, and was nottherefore the exclusive collective-bargaining, representa-tive of Betances' employees, I shall recommend that thisallegation be dismissed.40 InCedercrest Inc.,246 NLRB 870, 876 (1978), the judge,in an opin-ion adopted by the Board, concluded that "serious" or "flagrant" unfairlabor practices which provoke a strike, may abrogate the 8(g) notice re-quirements See alsoMastro Plastics Corp. v.NLRB,350 U.S. 270 (1956). 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAwORDER1.BetancesHealth Unit, Inc. is an employerengagedin commercewithin themeaning ofSection 2(2), (6), and(7) of the Act and a health-related facility within themeaning of ,Section 2(14) of the Act.2.TheBetancesHealth Unit Staff Association is alabor organization within the meaning of Section 2(5) ofthe Act.3.The discharge of William Zayerz constituted a vio-lation of Section8(a)(1) and(3) of the Act.4.The discharge of Martin Garcia constituted a viola-tion of Section 8(a)(1) of the Act.5.The aforesaidunfairlabor practices affected com-merce within the meaning of Section 2(6) and (7) of theAct.6., Except to the extent herein found, the Respondenthas not violated the Act in any other manner.THE REMEDYHaving found that the Respondent had engaged in cer-tain violations of Section 8(a)(1) and (3) of the Act, Ishall recommend that it be ordered to cease and desisttherefrom, and that it take certain affirmative action toeffectuate the policies of the Act.With respect to Martin Garcia, I shall recommend thathe be made whole and that the Employer offer him fulland immediate reinstatementto his former position ofemployment or, if it no longer exists, to a substantiallyequivalent position of employment, without prejudice tohis seniority or other rights and privileges.In the case of William Zayerz it is my conclusion thatthis caseessentiallyinvolves one of an accelerated dis-charge. Thus, although I have concluded that his dis-charge on September 9 was motivated by discriminatoryreasons, Ihave also concluded that because of the Com-pany's financial situation after September 15, he wouldhave been let go either on September 26 or no later thanSeptember30.As Mr. Zayerz was paid through Septem-ber 18, his loss would only be for 12 days at most. Also,because I have concluded that Zayerz would have losthis job no later than September 30 for legitimatereasons,I shall not order that the Company be required to offerhim reinstatement.In both cases of lost pay, the amounts of backpay shallbe computed in the manner set forth inF.W. WoolworthCo., 90 NLRB 289 (1950), with interest computed in themanner setforth inFlorida Steel Corp.,231NLRB 651(1977). See, generally,Isis Plumbing Co.,138 NLRB 716(1962).Additionally, it is recommended that the Re-spondent remove from its files any reference to the dis-charge of Martin Garcia and to notify him, in writing,that this had been done, and that evidence thereof shallnot be usedas a basisfor future personnel actionsagainsthim.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4141 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedThe Respondent,BetancesHealthUnit, Inc.,NewYork, New York, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Discharging employees because of their member-ship in or participation in the activities of the BetancesHealth Unit Staff Association, or any other labor organi-zation, or because of their protected concerted activitiesprotected by Section 7 of the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Martin Garcia immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or any other rights, or privileges- previouslyenjoyed, and make him whole for any loss of earningsand other benefits suffered as a result of the discrimina-tion against him in the manner set forth in the remedysection of the decision.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Remove from its files any reference to the dis-charge of Martin Garcia on October 9, and notify him,inwriting that this has been done, and that evidencethereof shall not be used as a basis for future personnelactions against him.(d) Post at its place of business copies of the attachednotice .marked "Appendix."42 Copies of the notice, onforms provided by theRegionalDirector for Region 2,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondentto ensure' that the noticesare not altered, defaced, or covered by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violation not specificallyfound.Order shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to' them shall be deemed waived for all pur-poses.42 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor RelationsBoard."